Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                         Desc: Main
                           Document Page 1 of 78


                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO

     In re:                                                                    PROMESA
                                                                               Title III
     THE FINANCIAL OVERSIGHT AND
     MANAGEMENT BOARD FOR PUERTO RICO,

              as representative of                                             Case No. 17 BK 3283-LTS
     THE COMMONWEALTH OF PUERTO RICO, et al.                                   (Jointly Administered)
                                                   1
                                        Debtors.

     In re:                                                                    PROMESA
                                                                               Title III
     THE FINANCIAL OVERSIGHT AND MANAGEMENT
     BOARD FOR PUERTO RICO

              as representative of                                             Case No. 17 BK 3284-LTS
                                                                               This Application relates only to
     THE PUERTO RICO SALES TAX FINANCING                                       COFINA, and shall be filed in the lead
     CORPORATION,                                                              Case No. 17 BK 3283-LTS, and
                                                                               COFINA’s Title III case (Case No. 17
                                        Debtor.                                BK 3284-LTS)


                             URGENT MOTION OF THE
                  PUERTO RICO SALES TAX FINANCING CORPORATION
              FOR (I) ORDER APPROVING SETTLEMENT WITH GOLDMAN
          SACHS BANK USA (F/K/A GOLDMAN SACHS CAPITAL MARKETS, L.P.)
          AND (II) ORDER EXPEDITING CONSIDERATION OF THE SETTLEMENT




 1
     The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
     digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto Rico
     (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales Tax
     Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of Federal Tax ID:
     8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No. 17 BK 3567-LTS)
     (Last Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the Government of the
     Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last Four Digits of Federal Tax
     ID: 9686); and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17 BK 4780-LTS) (Last
     Four Digits of Federal Tax ID: 3747). (Title III case numbers are listed as Bankruptcy Case numbers due to software
     limitations.)
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                                                   Desc: Main
                           Document Page 2 of 78


                                                      TABLE OF CONTENTS

                                                                                                                                               Page

 Preliminary Statement ......................................................................................................................1 

 Jurisdiction and Venue .....................................................................................................................3 

 Background ......................................................................................................................................3 

            A.          The COFINA Title III Case .................................................................................... 3 
            B.          GS Bank’s Claim .................................................................................................... 4 

 Basis for Relief ................................................................................................................................7 

            A.          Probability of Success and Complexity of Litigation Involved and Expense,
                        Inconvenience and Delay Attending It. .................................................................. 9 
            B.          Interest of the Creditors ........................................................................................ 12 

 Request for Expedited, Urgent Consideration ...............................................................................13 

 Notice .............................................................................................................................................15 

 No Prior Request ............................................................................................................................15 

 Certification of Compliance with
 Local Rule 9013-1 and the Eighth Amended Case Management Procedures\ ..............................15 




                                                                           i
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                                     Desc: Main
                           Document Page 3 of 78


                                               TABLE OF AUTHORITIES

                                                                                                                             Page(s)

 CASES

 Bos v. Jalbert (In re ServiSense.com, Inc.),
    2003 U.S. Dist. LEXIS 17057 (D. Mass. Sep. 26, 2003) ........................................................10

 City Sanitation, LLC v. Allied Waste Serves. Of Mass., LLC
     (In re Am. Cartage, Inc.),
     656 F.3d 82 (1st Cir. 2011) ..............................................................................................6, 7, 11

 Cosoff v. Rodman (In re W.T. Grant Co.),
    699 F.2d 599 (2d Cir. 1983).......................................................................................................7

 Hill v. Burdick (In re Moorhead Corp.),
     2008 B.R. 87 (B.A.P. 1st Cir. 1997) ..........................................................................................6

 In re C.P. del Caribe, Inc.,
     140 B.R. 320 (Bankr. D.P.R. 1992) ...........................................................................................7

 In re City of Detroit,
     524 B.R. 147 (Bankr. E.D. Mich. 2014) ....................................................................................1

 In re City of Stockton,
     486 B.R. 194 (Bankr. E.D. Cal. 2013) .......................................................................................1

 In re Fibercore, Inc.,
     391 B.R. 647 (Bankr. D. Mass. 2008) .................................................................................9, 10

 In re Hansen,
     2017 Bankr. LEXIS 1120 (Bankr. D.N.H. Apr. 25, 2017) ....................................................7, 8

 In re Healthco Int’l, Inc.,
     136 F.3d 45 (1st Cir. 1998) ................................................................................................6, 7, 8

 In re Hunt,
     2016 Bankr. LEXIS 1993 (Bankr. C.D. Cal. May 12, 2016) ..................................................10

 In re Indian Motorcycle Co.,
     289 B.R. 269 (B.A.P. 1st Cir. 2003) ......................................................................................6, 7

 In re Laser Realty, Inc. v. Fernandez (In re Fernandez),
     2009 Bankr. LEXIS 2846 (Bankr. D.P.R. Mar. 31, 2009) ..............................................7, 9, 11

 In re Receivership Estate of Indian Motorcycle Mfg., Inc.,
     299 B.R. 8 (D. Mass. 2003) .......................................................................................................6
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                                              Desc: Main
                           Document Page 4 of 78


 In re Thompson,
     965 F.2d 1136 (1st Cir. 1992) ....................................................................................................6

 Jeffrey v. Desmond,
     70 F.3d 183 (1st Cir. 1995) ..............................................................................................6, 7, 10

 Jeremiah v. Richardson,
     148 F.3d 17 (1st Cir. 1998) ........................................................................................................6

 LeBlanc v. Salem (In re Mailman Steam Carpet Cleaning Corp.),
    212 F.3d 632 (1st Cir. 2000) ....................................................................................................10

 Yacovi v. Rubin & Rudman, L.L.P. (In re Yacovi),
    411 Fed. Appx. 342 (5th Cir. 2011) ...........................................................................................8

 STATUTES

 11 U.S.C. § 105(a) .......................................................................................................................2, 5

 11 U.S.C. § 526(a) .......................................................................................................................4, 5

 11 U.S.C. § 904 ................................................................................................................................1

 48 U.S.C. §§ 2101-2241 ..................................................................................................................1

 PROMESA § 104(j) .........................................................................................................................3

 PROMESA § 206.............................................................................................................................3

 PROMESA § 301(a) ....................................................................................................................3, 5

 PROMESA § 301(d) ........................................................................................................................5

 PROMESA § 303.............................................................................................................................2

 PROMESA § 304(a) ........................................................................................................................3

 PROMESA § 305.........................................................................................................................1, 2

 PROMESA § 306(a) ........................................................................................................................2

 PROMESA § 307(a) ........................................................................................................................2

 PROMESA § 310.....................................................................................................................1, 3, 5

 PROMESA § 315(b) ....................................................................................................................1, 5
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                                         Desc: Main
                           Document Page 5 of 78


 OTHER AUTHORITIES

 Fed. R. Bankr. P. 2002 ...................................................................................................................13

 Fed. R. Bankr. P. 9006(c)(1) ..........................................................................................................12

 Fed. R. Bankr. P. 9019 .............................................................................................................1, 3, 5
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                     Desc: Main
                           Document Page 6 of 78


 To The Honorable United States District Court Judge Laura Taylor Swain:

           The Financial Oversight and Management Board for Puerto Rico (the “Oversight Board”),

 as representative of the Puerto Rico Sales Tax Financing Corporation (“COFINA” or the

 “Debtor”), pursuant to section 315(b) of the Puerto Rico Oversight, Management, and Economic

 Stability Act (“PROMESA”),1 respectfully submits this urgent motion (“Urgent Motion”), for (i)

 approval and entry of the stipulation and order attached hereto as Exhibit 1 (the “Stipulation and

 Order”), between COFINA and Goldman Sachs Bank USA (f/k/a Goldman Sachs Capital Markets,

 L.P.) (“GS Bank”), allowing the claim (the “Claim”) of GS Bank arising from the Swap Agreement

 (as defined in Stipulation and Order ¶ A), pursuant to Rule 9019 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”), made applicable to this case pursuant to PROMESA section

 310,2 and (ii) entry of an order substantially in the form attached hereto as Exhibit 2 (the

 “Scheduling Order”) setting a schedule to adjudicate this Urgent Motion and enter the Stipulation

 and Order. In further support of this Urgent Motion, COFINA respectfully represents as follows:

                                             Preliminary Statement

           1.       For months, the Swap Agreement and the Claim have been the subject of

 controversy between COFINA and GS Bank, both as to the ongoing need of the Swap Agreement3


 1
      PROMESA is codified at 48 U.S.C. §§ 2101-2241.
 2
      A debtor under PROMESA Title III is not required to seek court approval of settlements pursuant to Bankruptcy
      Rule 9019, and by filing this Urgent Motion, COFINA does not waive any argument as to whether any other
      settlement or compromise entered into by COFINA is subject to the requirements of Bankruptcy Rule 9019. See
      In re City of Stockton, 486 B.R. 194, 195-200 (Bankr. E.D. Cal. 2013) (“11 U.S.C. § 904 gives a chapter 9 debtor
      freedom to decide whether to ignore or to follow the Rule 9019 compromise-approval procedure . . . .”);
      PROMESA § 305 (incorporating similar provisions as 11 U.S.C. § 904); see also In re City of Detroit, 524 B.R.
      147, 198-99 (Bankr. E.D. Mich. 2014) (recognizing that “the City exercised its right under § 904 not to request
      Court approval of this memorandum of understanding.” (citing In re City of Stockton, 486 B.R. 194, 199 (Bankr.
      E.D. Cal. 2013)). COFINA has elected to file this Urgent Motion to approve the Settlement as part of the orderly
      administration of COFINA’s Title III case.
 3
     On July 12, 2007, COFINA and GS Bank entered into a swap agreement, governed by (i) the terms of a confirmation,
      dated July 12, 2007 (the “Confirmation”), and (ii) an International Swap Dealers Association, Inc. Master
      Agreement, dated as of July 31, 2007 (the “ISDA Master Agreement”), as amended by (1) the Credit Support
      Annex to the Schedule to the ISDA Master Agreement, dated as of September 24, 2014 (the “Credit Support
      Annex”), and (2) the Amendment to the ISDA Master Agreement, dated as of September 24, 2014 (the
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                           Desc: Main
                           Document Page 7 of 78


 and the amount and priority of the Claim relative to other claims. Such dispute necessitated the

 alternative treatment provided pursuant to the Plan (as defined below)4 and the effect such

 treatment would have on other claimholders.

         2.      On February 7, 2019, three days after the Court entered an order confirming the

 Plan, COFINA and GS Bank reached an agreement resolving such dispute and provided for (1)

 the rejection of the Swap Agreement, (2) the quantification of damages associated with such

 rejection, and (3) the treatment of such claims in accordance with the provisions of the Plan.

 Specifically, pursuant to the Plan and the corresponding Stipulation and Order, the Swap

 Agreement shall be deemed rejected, GS Bank shall be entitled to liquidate and apply the Collateral

 in partial satisfaction of the Claim, and COFINA shall pay to GS Bank $11 million.

         3.      The settlement memorialized in the Stipulation and Order represents a fair

 compromise between COFINA and GS Bank and obviates the need to reserve consideration that

 would otherwise be distributable to holders of Senior COFINA Bond Claims pursuant to the Plan.

 Accordingly, entry of the Stipulation and Order will clear away one of the final disputes related to

 the treatment of claims under the Plan. Indeed, the Senior Bondholder Coalition, the party affected

 by the Claim and its potential dilution of recoveries, approves the settlement embodied in the

 Stipulation and Order. The settlement represents a reasonable resolution of complex legal issues,

 is in the best interests of creditors, and should be approved by the Court.

         4.      Approval of the Stipulation and Order is a matter of extreme urgency. The

 Oversight Board intends for the Plan to go effective as early as February 12, 2019. If the

 Stipulation and Order is not approved by this Court prior to the Effective Date, COFINA will be



    “Amendment,” and, collectively with the Confirmation, the ISDA Master Agreement, and the Credit Support
    Annex, the “Swap Agreement”).
 4
   Capitalized terms used but not defined herein shall have the meanings given to them in the Plan.


                                                     2
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                     Desc: Main
                           Document Page 8 of 78


 forced to reserve approximately $20 million in COFINA Bonds and cash from the Senior COFINA

 Bond Distribution, an amount equal to approximately 93% of GS Bank’s asserted Claim in excess

 of the Collateral. Given the relative insignificance of such amount compared to the aggregate

 allowed amount of approximately $7.7 billion of Senior COFINA Bond Claims, it would be a

 logistical impossibility to redistribute any amount wrongfully reserved from the Senior COFINA

 Bond Distribution in the likely event that GS Bank’s Claim is disallowed in whole or in part.

 Accordingly, to avoid any difficulties that would arise if the Claim were left unresolved following

 the Effective Date, the Oversight Board respectfully requests that the Court consider this Urgent

 Motion on an expedited basis, as detailed below.

                                     Jurisdiction and Venue

        5.      The United States District Court for the District of Puerto Rico (the “Court”) has

 subject matter jurisdiction over this matter pursuant to PROMESA section 306(a).

        6.      Venue is proper pursuant to PROMESA section 307(a).

        7.      The statutory predicates for the relief sought herein are PROMESA sections 303,

 305 and 306(b), section 105(a) title 11 of the United States Code (the “Bankruptcy Code”), made

 applicable to this case pursuant to PROMESA section 301(a), and Bankruptcy Rule 9019, made

 applicable to this case by PROMESA section 310.

                                           Background

    A. The COFINA Title III Case

        8.      COFINA is a public corporation and instrumentality of the Commonwealth

 constituting a corporate and political entity independent and separate from the Commonwealth,

 created under Act No. 91 of the Legislative Assembly of the Commonwealth.




                                                 3
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                  Desc: Main
                           Document Page 9 of 78


        9.      On May 5, 2017, the Oversight Board, at the request of the Governor, issued a

 restructuring certification pursuant to PROMESA sections 104(j) and 206 and filed a voluntary

 petition for relief for COFINA, pursuant to PROMESA section 304(a), commencing a case under

 Title III thereof (the “COFINA Title III Case”).

        10.     On October 19, 2018, the Oversight Board filed a proposed plan of adjustment for

 COFINA [Case No. 17-3284-LTS, ECF No. 309]. On November 16, 2018, the Oversight Board

 filed an amended plan of adjustment for COFINA [Case No. 17-3284-LTS, ECF No. 352]. On

 November 26, 2018, the Oversight Board filed a second amended plan of adjustment for COFINA

 [Case No. 17-3284-LTS, ECF No. 367], a corrected version of which was filed on November 30,

 2018 [Case No. 17-3284-LTS, ECF No. 377]. On January 9, 2019 the Oversight Board filed a

 third amended plan of adjustment for COFINA [Case No. 17-3284-LTS, ECF No. 439] (the

 “Plan”).

        11.     On February 4, 2019, the Court entered the Order and Judgment Confirming the

 Third Amended Title III Plan of Adjustment of Puerto Rico Sales Tax Financing Corporation [Case

 No. 17-3284-LTS, ECF No. 559] confirming the Plan, an amended version of which was filed on

 February 5, 2019 [Case No. 17-3284-LTS, ECF No. 561] (the “Confirmation Order”).

    B. GS Bank’s Claim

        12.     On May 25, 2018, GS Bank asserted an unliquidated claim against COFINA for

 not less than $3,664,244.72, logged as Proof of Claim No. 36364 (the “Proof of Claim”), based on

 purported “missed coupon payments” pursuant to the Swap Agreement.

        13.     Pursuant to the Swap Agreement, COFINA posted with GS Bank collateral having

 a value, as of February 6, 2019, of $49,938,101.53 million (the “Collateral”). From February 2,

 2017 up to and including the date hereof, coupon payments in the aggregate amount of




                                                    4
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                      Desc: Main
                          Document Page 10 of 78


 $7,968,497.20 million became due and owing pursuant to the Swap Agreement. Such amounts

 remain unpaid.

        14.       The Plan provides that, subject to certain exceptions, “all Executory Contracts and

 Unexpired Leases that exist between COFINA and any Entity, and which have not expired by their

 own terms on or prior to the Confirmation Date, shall be deemed rejected by COFINA as of the

 Effective Date.” Plan § 18.1. Pursuant to this provision, the Swap Agreement will be rejected on

 the Effective Date. Upon rejection, GS Bank would be entitled to a damages claim on account of

 the Swap Agreement determined in accordance with Bankruptcy Code section 562(a). GS Bank

 asserts that, after application of the Collateral to the missed payments and rejection damages, GS

 Bank would have a claim against COFINA in the approximate amount of $24,500,000.

        15.       Class 8 of the Plan provides for the allowance of the Claim and alternative

 treatments depending upon its priority. Specifically, the Plan provides that, on the Effective Date

 of the Plan, to the extent the termination value of GS Bank’s claim is greater than the Collateral,

 GS Bank would be entitled to retain the Collateral in its entirety. Plan § 12.1. With respect to the

 balance of GS Bank’s claim after the exhaustion of the Collateral, to the extent it were determined

 the claim is entitled to the same priority as Senior COFINA Bond Claims (as defined in the Plan),

 then GS Bank would be entitled to a pro rata share of the Senior COFINA Bond Distribution (as

 defined in the Plan). Id. If, on the other hand, it were determined the Claim is not entitled to the

 same priority as Senior COFINA Bond Claims, GS Bank would be entitled to no distribution on

 account of the Claim after exhaustion of the Collateral. Id. To the extent GS Bank’s claim was

 less than the amount of the Collateral, GS Bank would be required to return the balance of the

 Collateral to COFINA. Id.




                                                   5
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                       Desc: Main
                          Document Page 11 of 78


       C. The Stipulation and Order

           16.     After months of arms-length negotiation, on February 7, 2019, COFINA and GS

 Bank agreed to resolve the Claim on the terms set forth in the Stipulation and Order, the salient

 terms of which are as follows:5

     Effectiveness of        The Stipulation and Order shall be effective and binding upon COFINA
     Stipulation             and GS Bank on the date that it is “so ordered” by the Court.

     Rejection of Swap       Pursuant to the Plan and Bankruptcy Code section 365(a) the Swap
     Agreement               Agreement shall be deemed rejected as of the Effective Date (as defined
                             in the Plan).
     Disposal of             Upon the later to occur of (i) the Effective Date of the Plan, and (ii) the
     Collateral              Court’s approval of the Stipulation and Order, the automatic stay extant
                             pursuant to sections 362 and 922 of the Bankruptcy Code, applicable to
                             the COFINA Title III Case pursuant to Section 301 of PROMESA, shall
                             be deemed modified to the extent necessary to permit GS Bank to sell,
                             pledge, rehypothecate, assign, invest, use, commingle or otherwise
                             dispose of or otherwise use in its business, any and all of the Collateral
                             for GS Bank’s benefit, free from any claim or right of any nature
                             whatsoever of COFINA, the Oversight Board, or the Commonwealth of
                             Puerto Rico. COFINA and the Oversight Board shall facilitate the
                             provision of any and all written instructions or consents necessary to
                             effectuate the purposes of this paragraph.

     Cash Payment            Upon the later to occur of (i) the Effective Date of the Plan, and (ii) the
                             Court’s approval of the Stipulation and Order, or as soon as practicable
                             thereafter, COFINA shall pay to GS Bank the sum of Eleven Million
                             Dollars ($11,000,000.00) (the “Cash Payment”), by wire transfer of
                             immediately available funds to the account set forth on written
                             instructions that GS Bank’s outside counsel will provide in writing to
                             COFINA’s outside counsel.
     Discharge               Upon payment of the Cash Payment, COFINA and GS Bank shall have
                             no further obligation to each other pursuant to the Plan or the Swap
                             Agreement, and each shall be deemed to be discharged and released of
                             any claims and liabilities to the other arising from or relating to the Swap
                             Agreement.




 5
  Any summary of the terms of the Stipulation and Order herein is qualified in its entirety by reference to the
 Stipulation and Order, a copy of which is attached hereto as Exhibit 1. In the event that there are any inconsistencies
 between summaries in the Urgent Motion and the terms of the Stipulation and Order, the terms of the Stipulation
 and Order shall control.


                                                           6
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                         Desc: Main
                          Document Page 12 of 78


                               Upon GS Bank’s receipt of the Cash Payment, the Parties shall not be
                               required to perform any obligations under the Swap Agreement and the
                               Swap Agreement shall be deemed terminated.

                                                Basis for Relief

            17.        The Oversight Board files this Urgent Motion as the representative of COFINA

 under PROMESA section 315(b) and consents to this Court’s consideration of the Stipulation and

 Order under the compromise-approval procedure of Bankruptcy Rule 9019, as incorporated by

 PROMESA section 310.6 The Stipulation and Order reflects a compromise of the Claim, fixing

 GS Bank’s treatment and resolving the complex legal issues raised by the Swap Agreement.

            18.        Applying Bankruptcy Rule 9019, the Court may enter the Stipulation and Order

 under Bankruptcy Code section 105(a). See 11 U.S.C. § 105(a) (providing that a court may issue

 any order “necessary and appropriate to carry out the provisions of this title”); PROMESA § 301(a)

 (incorporating Bankruptcy Code section 105 into PROMESA Title III); PROMESA § 301(d)

 (providing that references to “this title” in sections of the Bankruptcy Code incorporated into

 PROMESA Title III shall be deemed references to PROMESA Title III).                  Bankruptcy Rule

 9019(a) provides that a court may approve a debtor’s “compromise and settlement” after notice

 and a hearing. Bankruptcy Rule 9019(a). The First Circuit has emphasized that “[s]tipulations of

 settlement are favored by the courts, and they will rarely be set aside absent fraud, collusion,

 mistake or other such factor.” In re Indian Motorcycle Co., 289 B.R. 269, 282 (B.A.P. 1st Cir.

 2003); see also In re Healthco Int’l, Inc., 136 F.3d 45, 50 n.5 (1st Cir. 1998).

            19.        The approval of settlements is within the court’s “wide discretion.” See Jeremiah

 v. Richardson, 148 F.3d 17, 22 (1st Cir. 1998). However, while a court should apply its own

 independent judgment to determine whether to approve a settlement, it should also afford


 6
     See supra n. 2.


                                                       7
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                        Desc: Main
                          Document Page 13 of 78


 deference to the judgment of the trustee or debtor in possession. See In re Receivership Estate of

 Indian Motorcycle Mfg., Inc., 299 B.R. 8, 21 (D. Mass. 2003) (the court should give “substantial

 deference to the business judgment of a bankruptcy trustee when deciding whether to approve a

 settlement”); Hill v. Burdick (In re Moorhead Corp.), 2008 B.R. 87, 89 (B.A.P. 1st Cir. 1997)

 (“The [bankruptcy] judge . . . is not to substitute her judgment for that of the trustee, and the

 trustee’s judgment is to be accorded some deference.” (citation omitted)); City Sanitation, LLC v.

 Allied Waste Serves. Of Mass., LLC (In re Am. Cartage, Inc.), 656 F.3d 82, 92 (1st Cir. 2011)

 (“The task of both the bankruptcy court and any reviewing court is to canvass the issues and see

 whether the settlement falls below the lowest point in the range of reasonableness . . . If a trustee

 chooses to accept a less munificent sum for a good reason (say, to avoid potentially costly

 litigation), his judgment is entitled to some deference.”) (citing In re Thompson, 965 F.2d 1136,

 1145 (1st Cir. 1992)); In re Healthco Int’l, Inc., 136 F.3d at 50 n.5. (“the bankruptcy judge . . . is

 not to substitute her judgment for that of the trustee, and the trustee’s judgment is to be accorded

 some deference. Compromises are favored in bankruptcy.”) (internal citations and quotations

 omitted).

        20.     The court also should consider the paramount interests of creditors and give

 deference to their views. See Jeffrey v. Desmond, 70 F.3d 183, 185 (1st Cir. 1995) (noting that

 court should give proper deference to the reasonable views of creditors). Accordingly, a settlement

 should generally be approved unless it “falls below the lowest point in the range of

 reasonableness.” City Sanitation, LLC v. Allied Waste Serves. Of Mass., LLC (In re Am. Cartage,

 Inc.), 656 F.3d 82, 91 (1st Cir. 2011) (citing Cosoff v. Rodman (In re W.T. Grant Co.), 699 F.2d

 599, 608 (2d Cir. 1983)).




                                                   8
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                       Desc: Main
                          Document Page 14 of 78


        21.     In determining the reasonableness of a settlement, courts in the First Circuit

 consider the following four factors: (i) the probability of success in the litigation being

 compromised; (ii) the difficulties, if any, to be encountered in the matter of collection; (iii) the

 complexity of the litigation involved, and the expense, inconvenience and delay attending it; and

 (iv) the paramount interest of the creditors and a proper deference to their reasonable views.

 Jeffrey, 70 F.3d at 185; see also In re Indian Motorcycle Co., 289 B.R. at 283; In re Laser Realty,

 Inc. v. Fernandez (In re Fernandez), 2009 Bankr. LEXIS 2846, at *9 (Bankr. D.P.R. Mar. 31,

 2009); In re C.P. del Caribe, Inc., 140 B.R. 320, 325 (Bankr. D.P.R. 1992).

        22.     The Oversight Board respectfully submits that consideration of the relevant factors

 shows that the Stipulation and Order is eminently reasonable and should be approved. The

 Stipulation and Order is a product of arm’s length, good faith negotiations between GS Bank and

 COFINA, resolving complex issues relating to the size of the Claim as well as its priority relative

 to the other claims. Absent the entry of the Stipulation and Order, these issues could require costly

 and lengthy litigation to resolve, and would likely pose unnecessary logistical issues related to

 distribution after the Effective Date.

    A. Probability of Success and Complexity of Litigation Involved and Expense,
       Inconvenience and Delay Attending It.

        23.     In examining the probability of success in the litigation being compromised, courts

 look to the legal and evidentiary obstacles to litigating the claim. In re Healthco Int’l, Inc., 136

 F.3d 45, 50 (1st Cir. 1998); In re Hansen, 2017 Bankr. LEXIS 1120, at *12 (Bankr. D.N.H. Apr.

 25, 2017). In addition, the probability of success is measured against the “definitive, concrete and

 immediate benefit” that a settlement provides against the uncertainty and delay of litigation. See

 Yacovi v. Rubin & Rudman, L.L.P. (In re Yacovi), 411 Fed. Appx. 342, 346-47 (5th Cir. 2011)

 (citing In re Healthco Int’l, Inc., 136 F.3d 45, 50 (1st Cir. 1998)). In deciding the probability of



                                                  9
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                         Desc: Main
                          Document Page 15 of 78


 success in the litigation, the court is not required to decide the merits of the litigation, but rather,

 to assess the probability that the debtor would succeed on its claims. In re Hansen, 2017 Bankr.

 LEXIS 1120, at *12-13.

           24.   The Claim raises complex, difficult legal issues about the construction of the Swap

 Agreement and the Amended and Restated Sales Tax Revenue Bond Resolution adopted by

 COFINA on July 13, 2007 and amended on June 10, 2009, attached to the Proof of Claim as

 Exhibit C (the “COFINA Resolution”). Notably, pursuant to the COFINA Resolution, only “Parity

 Obligations” are entitled to the same priority as obligations to COFINA’s senior bonds. See

 COFINA Resolution, at 14. “Parity Obligations,” in turn, are defined by the COFINA Resolution

 to include “Parity Hedge Obligations,” which, in turn, are defined to mean only “fixed and

 scheduled payments by the Corporation under Qualified Hedges,” such as the Swap Agreement.

 Id. The definition further provides that “Parity Hedge Obligations shall not include, among other

 things, any costs, indemnities, termination payments or similar non-recurring amounts, or any

 amortization of any thereof.” Id. (emphases added).

           25.   Similarly, the Swap Agreement provides, in relevant part:

                 [COFINA] agrees that regularly scheduled payments hereunder (the
                 “Regularly Scheduled Payments”) are, and until the termination of
                 this Agreement pursuant to the terms hereof shall remain, Parity
                 Obligations payable and secured by a lien on the Pledged Property .
                 . . on parity with Senior Bonds and other Parity Obligations.
                 [COFINA] agrees that all payments other than Regularly Scheduled
                 Payments (the “Other Swap Payments”) are, and until the
                 termination of this Agreement pursuant to the terms hereof shall
                 remain, payable and secured by (i) a first priority lien in the
                 Goldman Swap Account and (ii) Pledged Property . . . immediately
                 subordinate to the Subordinated Bonds.

 Amendment to the ISDA Master Agreement dated as of September 14, 2014 at Part 1(i) (emphases

 added).




                                                   10
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                      Desc: Main
                          Document Page 16 of 78


        26.     The Swap Agreement and the COFINA Resolution therefore give different priority

 levels to different types of payments potentially due to GS Bank under the Swap Agreement,

 depending on whether they are considered “fixed and scheduled payments” or “non-recurring

 amounts.” Specifically, it could be asserted that, pursuant to the Swap Agreement and COFINA

 Resolution: (i) all payments due GS Bank under the Swap Agreement are entitled to the same

 priority as the Senior COFINA Bonds, (ii) some payments (such as missed coupon payments) are

 entitled to such priority and some payments (such as rejection damages) are not, or (iii) all

 payments are subordinated below the Junior COFINA Bonds.

        27.     Without entry of the Stipulation and Order, the only way to resolve these issues

 would be through unpredictable, costly, and potentially lengthy litigation as to the correct

 construction of the COFINA Resolution and the Swap Agreement. Where, as here, parties’

 positions are diametrically opposed, courts generally favor the certainty of a settlement. See In re

 Fibercore, Inc., 391 B.R. 647, 655 (Bankr. D. Mass. 2008) (“[W]hat is ‘clear’ to one party appears

 foggy to another and the Trustee believes it is better to pursue a guaranteed, relatively immediate

 payment to the estate . . . than pursue litigation hoping for more. This Court cannot quarrel with

 that conclusion.”); In re Laser Realty, Inc. v. Fernandez (In re Fernandez), 2009 Bankr. LEXIS

 2846, at *9-10 (Bankr. D.P.R. Mar. 31, 2009) (“The Court concludes that the uncertainty of the

 litigation between the debtors and Citibank weighs heavily in favor of the approval of the

 Settlement Agreement . . .”).

        28.     Entry of the Stipulation and Order is therefore justified in the best interests of

 COFINA and its stakeholders, to fairly and expeditiously resolve these complex issues. See Jeffrey

 v. Desmond, 70 F.3d 183, at 187 (1st Cir. 1995) (“[C]oupled with the bankruptcy court’s inquiries

 and findings regarding the inconvenience and expense to the estate in attending the state court




                                                 11
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                        Desc: Main
                          Document Page 17 of 78


 action, and the fact that the compromise would provide creditors with an immediate and certain

 payment of a large percentage of the outstanding debt, illustrates that the bankruptcy court did not

 abuse its discretion in approving the compromise.”); Bos v. Jalbert (In re ServiSense.com, Inc.),

 2003 U.S. Dist. LEXIS 17057 at *16 (D. Mass. Sep. 26, 2003) (“When augmentation of an asset

 involves protracted investigation or potentially costly litigation, with no guarantee as to the

 outcome, the trustee must tread cautiously - and an inquiring court must accord him wide latitude

 should he conclude that the game is not worth the candle.”) (quoting LeBlanc v. Salem (In re

 Mailman Steam Carpet Cleaning Corp.), 212 F.3d 632 (1st Cir. 2000); In re Fibercore, Inc., 391

 B.R. 647, 656 (Bankr. D. Mass. 2008) (“To pursue the actions which Silica Tech proposes would

 likely result in a significant delay in administering the estate without the guaranty of success - and

 an indeterminable increase in administrative costs.”); In re Hunt, 2016 Bankr. LEXIS 1993 at *9

 (Bankr. C.D. Cal. May 12, 2016) (“The certainty that the estate will receive funds now—as

 opposed to the uncertainty that the estate might obtain a recovery after protracted litigation—

 weighs in favor of approving the Settlement Agreement.”).

    B. Interest of the Creditors

        29.     Creditors will be benefited by the entry of the Stipulation and Order.            The

 Stipulation and Order resolves the remaining controversy in COFINA’s Title III case, and its entry

 will bring certainty as to the size and treatment of the Claim. Moreover, the Stipulation and Order

 resolves the Claim for a reasonable amount that will not substantially impact the recoveries of

 other creditors. Indeed, the Senior Bondholder Coalition, the party affected by the Claim and its

 potential dilution of recoveries, approves of the settlement embodied in the Stipulation and Order.

 If the Stipulation and Order is not approved, it would be logistically impossible for Reorganized

 COFINA to redistribute a portion or all of the approximately $20 million that would need to be




                                                  12
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                          Desc: Main
                          Document Page 18 of 78


 reserved to any holder of a Senior COFINA Bond Claim after the Effective Date. Accordingly,

 the settlement of the Claim on the terms provided in the Stipulation and Order creates the most

 certainty for creditors and other parties-in-interest, and is in the best interests of creditors. See Am.

 Cartage, 656 F.3d at 91-92 (the court should “canvass the issues and see whether the settlement

 falls below the lowest point in the range of reasonableness.”); City Sanitation, LLC v. Allied Waste

 Servs. of Mass., LLC (In re Am. Cartage, Inc.), 656 F.3d 82, 93 (1st Cir. 2011) (“Finally, the

 bankruptcy court appropriately took into account the paramount interest of the creditors. Settling

 quickly for $12,000 allowed the trustee to distribute something to creditors. In bankruptcy, as in

 life, half a loaf is sometimes better than none.”); In re Laser Realty, Inc. v. Fernandez (In re

 Fernandez), 2009 Bankr. LEXIS 2846, at *11-12 (Bankr. D.P.R. Mar. 31, 2009) (holding that the

 interest of creditors weighs in favor of the settlement because “[with the settlement], the Court

 anticipates the expeditious conclusion of these bankruptcy cases and the attendant distribution to

 all other creditors.”).

         30.     For all these reasons, the Oversight Board respectfully submits the Court should

 enter the Stipulation and Order memorializing the settlement between GS Bank and COFINA.

                                Request for Expedited Consideration

         31.     On February 4, 2019, the Court entered the Confirmation Order (an amended

 version of which was filed on February 5, 2019), confirming the Plan. The Oversight Board

 intends for Effective Date of the Plan to occur as early as February 12, 2019. Only once the Plan

 is effective will the restructuring transactions contemplated by the Plan be consummated and

 creditors receive distributions on account of their claims.




                                                    13
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                        Desc: Main
                          Document Page 19 of 78


        32.     The Oversight Board respectfully requests that the Court enter the Scheduling

 Order, setting the following expedited briefing schedule to consider the approval of the Stipulation

 and Order:

       Any response or objection to the Urgent Motion must be filed and served in accordance
        with the Eighth Amended Notice, Case Management and Administrative Procedures [Case
        No. 17-3283-LTS, ECF No. 4866-1] (the “Case Management Procedures”) so as to be
        received no later than 12:00 p.m. (AST) on February 11, 2019.

       Any reply by COFINA and/or GS Bank must be filed and served in accordance with the
        Case Management Procedures so as to be received no later than 5:00 p.m. (AST) on
        February 11, 2019.

       The Court will take the Urgent Motion on submission, without a hearing, unless the Court
        otherwise determines to schedule a hearing on request of a party.

        33.     Expedited consideration of the Urgent Motion is warranted under Bankruptcy Rule

 9006(c)(1), which provides that “the court for cause shown may in its discretion with or without

 motion or notice order the period [for notice] reduced.” Further, Local Rule 9013-1(a) allows a

 party to request that a court “consider a motion on an expedited basis.” The Oversight Board

 respectfully submits cause exists.     Without expedited consideration of this Urgent Motion,

 logistical difficulties related to distribution may be caused by leaving the Claim unresolved

 following the Effective Date. Moreover, shortening the response period will not prejudice any

 party-in-interest—the primary (if not the only) parties affected by the shortened response deadline

 are GS Bank and the Senior Bondholder Coalition, and they have agreed to the terms of the

 Stipulation and Order. Any other parties that may have a stake in the outcome likewise have an

 interest in an expedited decision to ensure that the pendency of the Urgent Motion does not cause

 any logistical issues related to distribution after the Effective Date. As such, cause exists to enter

 the Scheduling Order.




                                                  14
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                         Desc: Main
                          Document Page 20 of 78


                                                         Notice

          34.       The Debtor has provided notice of this Urgent Motion to: (a) the Office of the

 United States Trustee for the District of Puerto Rico; (b) the indenture trustees and/or agents, as

 applicable, for the Debtor’s bonds; (c) any party that has requested notice pursuant to Rule 2002

 of the Federal Rules of Bankruptcy Procedure; (d) counsel to the statutory committee appointed in

 the Title III case; (e) the Office of the United States Attorney for the District of Puerto Rico; (f)

 counsel to AAFAF; (g) the Puerto Rico Department of Justice; (h) the Puerto Rico Treasury

 Department; (i) the Other Interested Parties;7 and (j) all parties filing a notice of appearance in this

 Title III case. The Debtor submits that, in light of the nature of the relief requested herein, no other

 or further notice need be given.

                                                  No Prior Request

          35.       No prior request for the relief sought in this Urgent Motion has been made to this

 or any other court.

                                Certification of Compliance with
            Local Rule 9013-1 and the Eighth Amended Case Management Procedures\

          36.       Pursuant to Local Rule 9013-1 and ¶ I.H of the Case Management Procedures, the

 Oversight Board, as representative for COFINA, hereby certifies that it has (a) carefully examined

 the matter and concluded that there is a true need for urgent consideration of this motion; (b) not

 created the urgency through any lack of due diligence; (c) made a bona fide effort to resolve the

 matter without the need for urgent consideration; and (d) made reasonable, good-faith

 communications in an effort to resolve or narrow the issues that are being brought to the Court.




 7
     The “Other Interested Parties” include the following: (i) counsel to certain of the insurers and trustees of the bonds
     issued or guaranteed by the Debtors; and (ii) counsel to certain ad hoc groups of holders of bonds issued or
     guaranteed by the Debtors.


                                                            15
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                       Desc: Main
                          Document Page 21 of 78


        WHEREFORE the Oversight Board respectfully requests the Court to grant the relief

 requested herein and any other relief as is just and proper.


  Dated: February 8, 2018                           Respectfully submitted,
         San Juan, Puerto Rico
                                                    /s/ Brian S. Rosen_____

                                                    Martin J. Bienenstock (pro hac vice)
                                                    Brian S. Rosen (pro hac vice)
                                                    PROSKAUER ROSE LLP
                                                    Eleven Times Square
                                                    New York, NY 10036
                                                    Tel: (212) 969-3000
                                                    Fax: (212) 969-2900

                                                    Attorneys for the Financial Oversight and
                                                    Management Board as representative for
                                                    COFINA

                                                    /s/ Hermann D. Bauer

                                                    Hermann D. Bauer
                                                    USDC No. 215205
                                                    O’NEILL & BORGES LLC
                                                    250 Muñoz Rivera Ave., Suite 800
                                                    San Juan, PR 00918-1813
                                                    Tel: (787) 764-8181
                                                    Fax: (787) 753-8944

                                                    Co-Attorneys for the Financial Oversight and
                                                    Management Board as representative for
                                                    COFINA




                                                  16
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34   Desc: Main
                          Document Page 22 of 78


                                    Exhibit 1

                              Stipulation and Order
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                             Desc: Main
                          Document Page 23 of 78


                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF PUERTO RICO

     ---------------------------------------------------------------x
     In re:                                                             PROMESA
                                                                        Title III
     THE FINANCIAL OVERSIGHT AND
     MANAGEMENT BOARD FOR PUERTO RICO,                                  No. 17 BK 3283-LTS
                 as representative of
                                                                        (Jointly Administered)
     THE COMMONWEALTH OF PUERTO RICO, et al.,
                                 Debtors.1
     ---------------------------------------------------------------x

     In re:                                                              PROMESA
                                                                         Title III
     THE FINANCIAL OVERSIGHT AND
     MANAGEMENT BOARD FOR PUERTO RICO                                    Case No. 17 BK 3284-LTS
                  as representative of
     PUERTO RICO SALES TAX FINANCING
     CORPORATION, et al.,
                                Debtor.
     ---------------------------------------------------------------x

                        STIPULATION AND ORDER
            WITH RESPECT TO (A) REJECTION OF SWAP AGREEMENT
         BETWEEN GOLDMAN SACHS BANK USA AND PUERTO RICO SALES
      TAX FINANCING CORPORATION, (B) RELIEF FROM STAY WITH RESPECT
     TO CASH COLLATERAL AND (C) ALLOWANCE AND TREATMENT OF CLAIM



 1
     The Debtors in these title III cases, along with each Debtor’s respective title III case number
     (listed as a bankruptcy case number due to software limitations) and the last four (4) digits of
     each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of
     Puerto Rico (Bankruptcy Case No. 17-BK-3283-LTS) (Last Four Digits of Federal Tax ID:
     3481), (ii) Employees Retirement System of the Government of the Commonwealth of Puerto
     Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566-LTS) (Last Four Digits of Federal Tax ID:
     9686), (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No.
     17-BK- 3567-LTS) (Last Four Digits of Federal Tax ID: 3808), and (iv) Puerto Rico Sales Tax
     Financing Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284-LTS) (Last Four Digits
     of Federal Tax ID: 8474); and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy
     Case No. 17 BK 4780-LTS) (Last Four Digits of Federal Tax ID: 3747).


                                                           1
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                    Desc: Main
                          Document Page 24 of 78


         The Financial Oversight and Management Board for Puerto Rico (the “Oversight

 Board”), as representative of the Puerto Rico Sales Tax Financing Corporation (“COFINA”),

 pursuant to section 315(b) of the Puerto Rico Oversight, Management, and Economic Stability

 Act (“PROMESA”),2 and Goldman Sachs Bank USA (f/k/a Goldman Sachs Capital Markets,

 L.P.) (“GS Bank”, and, together with COFINA, the “Parties”) hereby stipulate and agree as

 follows:

 RECITALS

         A.     On July 12, 2007, COFINA and GS Bank entered into a swap agreement,

 governed by (i) the terms of a confirmation, dated July 12, 2007, a copy of which is attached

 hereto as Exhibit “A” (the “Confirmation”), and (ii) an International Swap Dealers Association,

 Inc. Master Agreement, dated as of July 31, 2007, a copy of which is attached hereto as Exhibit

 “B” (“ISDA Master Agreement”), as amended by (1) the Credit Support Annex to the Schedule

 to the ISDA Master Agreement, dated as of September 24, 2014, a copy of which is attached

 hereto as Exhibit “C” (the “Credit Support Annex”), and (2) the Amendment to the ISDA Master

 Agreement, dated as of September 24, 2014, a copy of which is attached hereto as Exhibit “D”

 (the “Amendment,” and, collectively with the Confirmation, the ISDA Master Agreement, and

 the Credit Support Annex, the “Swap Agreement”);

         B.     In connection with the Swap Agreement, COFINA has posted with GS Bank

 collateral in a designated account that, as of February 6, 2019, contains Forty-Nine Million Nine

 Hundred Thirty-Eight Thousand One Hundred One Dollars and Fifty-Three Cents

 $49,938,101.53 (the “Collateral”);




 2
     PROMESA has been codified in 48 U.S.C. §§ 2101–2241.

                                                 2
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                      Desc: Main
                          Document Page 25 of 78


        C.      On May 5, 2017, COFINA, by and through the Oversight Board, as COFINA’s

 representative pursuant to Section 315(b) of PROMESA, filed a petition with the United States

 District Court for the District of Puerto Rico (the “Title III Court”) under title III of PROMESA

 (the “COFINA Title III Case”);

        D.      From February 2, 2017, up to and including the date hereof, periodic payments

 (the “Periodic Payments”) in the aggregate amount of Seven Million Nine Hundred Sixty-Eight

 Thousand Four Hundred Ninety-Seven Dollars and Twenty Cents ($7,968,497.20) became due

 and owing pursuant to the Swap Agreement. Such amounts remain unpaid as of the date hereof.

        E.      On October 19, 2018, the Oversight Board filed a proposed plan of adjustment for

 COFINA (as amended, the “Plan”). Class 8 of the Plan provides for the allowance of a claim

 relating to the Swap Agreement and alternative treatments for such claim depending upon the

 priority of GS Bank’s claim. Specifically, the Plan provides that, on the effective date of the

 Plan, to the extent the termination value of GS Bank’s claim is greater than the Collateral, GS

 Bank would be entitled to retain the Collateral in its entirety. Plan § 12.1. With respect to the

 balance of GS Bank’s claim after the exhaustion of the Collateral, to the extent it was determined

 GS Bank’s claim is entitled to the same priority as Senior COFINA Bond Claims (as defined in

 the Plan), then GS Bank would be entitled to a pro rata share of the Senior COFINA Bond

 Distribution (as defined in the Plan). Id. If, on the other hand, it was determined GS Bank’s

 claim is not entitled to the same priority as Senior COFINA Bond Claims, GS Bank would be

 entitled to no distribution on account of the claim after exhaustion of the Collateral. Id. To the

 extent GS Bank’s claim was less than the amount of the Collateral, GS Bank would be required

 to return the balance of the collateral to COFINA. Id.




                                                  3
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                      Desc: Main
                          Document Page 26 of 78


        F.         Under section 18.1 of the Plan, “all Executory Contracts and Unexpired Leases

 that exist between COFINA and any Entity, and which have not expired by their own terms on or

 prior to the Confirmation Date, shall be deemed rejected by COFINA as of the Effective Date.”

 Plan § 18.1. Pursuant to this provision, the Swap Agreement shall be deemed rejected on the

 Effective Date (as defined in the Plan). Upon rejection, GS Bank would be entitled to a damages

 claim on account of the Swap Agreement determined in accordance with Bankruptcy Code

 section 562(a).

        G.         On February 4, 2019, the Title III Court entered an order confirming the Plan

 [Case No. 17-BK-3284-LTS, ECF No. 559] and a memorandum of findings of fact and

 conclusions of law in connection with the confirmation of the plan [Case No. 17-BK-3284-LTS,

 ECF No. 558]. On February 5, 2019, the Title III Court entered modified versions of both,

 issuing the Amended Order and Judgment Confirming the Third Amended Title III Plan of

 Adjustment of Puerto Rico Sales Tax Financing Corporation [Case No. 17-BK-3284-LTS, ECF

 No. 561] and the Amended Memorandum of Findings of Fact and Conclusions of Law in

 Connection with Confirmation of the Third Amended Title III Plan of Adjustment of Puerto Rico

 Sales Tax Financing Corporation [Case No. 17-BK-3284-LTS, ECF No. 560].

        H.         The Plan shall become effective as early as February 12, 2019.

        I.         The Parties have agreed to (1) the rejection of the Swap Agreement pursuant to

 the terms hereof, (2) the quantification of damages associated with such rejection, and (3) the

 treatment of such claims in accordance with the provisions of the Plan.

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

 between COFINA and GS Bank, through their undersigned counsel, as follows:




                                                    4
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                         Desc: Main
                          Document Page 27 of 78


 STIPULATION

         1.      This Stipulation shall be effective and binding upon the Parties on the date that it

 is “so ordered” by the Title III Court.

         2.      Pursuant to the Plan and section 365(a) of title 11 of the United States Code (the

 “Bankruptcy Code”), applicable to the COFINA Title III Case pursuant to Section 301 of

 PROMESA, the Swap Agreement shall be deemed rejected as of the Effective Date (as defined

 in the Plan).

         3.      Upon the later to occur of (i) the Effective Date of the Plan, and (ii) the Title III

 Court’s approval of this Stipulation, the automatic stay extant pursuant to sections 362 and 922

 of the Bankruptcy Code, applicable to the COFINA Title III Case pursuant to Section 301 of

 PROMESA, shall be deemed modified to the extent necessary to permit GS Bank to sell, pledge,

 rehypothecate, assign, invest, use, commingle or otherwise dispose of or otherwise use in its

 business, any and all of the Collateral for GS Bank’s benefit, free from any claim or right of any

 nature whatsoever of COFINA, the Oversight Board, or the Commonwealth of Puerto Rico.

 COFINA and the Oversight Board shall facilitate the provision of any and all written instructions

 or consents necessary to effectuate the purposes of this paragraph.

         4.      Upon the later to occur of (i) the Effective Date of the Plan, and (ii) the Title III

 Court’s approval of this Stipulation, or as soon as practicable thereafter, COFINA shall pay to

 GS Bank the sum of Eleven Million Dollars ($11,000,000.00) (the “Cash Payment”), by wire

 transfer of immediately available funds to the account set forth on written instructions that GS

 Bank’s outside counsel will provide in writing to COFINA’s outside counsel.

         5.      Upon payment of the Cash Payment, COFINA and GS Bank shall have no further

 obligation to each other pursuant to the Plan or the Swap Agreement, and each shall be deemed



                                                    5
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                         Desc: Main
                          Document Page 28 of 78


 to be discharged and released of any claims and liabilities to the other arising from or relating to

 the Swap Agreement.

        6.      Upon GS Bank’s receipt of the Cash Payment, the Parties shall not be required to

 perform any obligations under the Swap Agreement and the Swap Agreement shall be deemed

 terminated.

        7.      This Stipulation is subject to and conditioned on approval by the Title III Court.

 In the event such approval is not obtained: (a) nothing contained herein shall be deemed to be a

 waiver of any claims or admission of liability by any Parties hereto; and (b) this Stipulation shall

 be null and void, and all rights of the Parties prior to this Stipulation shall be preserved.

        8.      Upon approval of this Stipulation by the Title III Court, the Parties are authorized

 and empowered to take all actions deemed necessary to implement the terms of this Stipulation.

        9.      This Stipulation contains the entire agreement by and between the Parties with

 respect to the subject matter hereof, and all prior understandings or agreements, if any, are

 merged into this Stipulation. For purposes of construing this Stipulation, neither of the Parties

 shall be deemed to have been the drafter of the Stipulation.

        10.     This Stipulation may be executed in any number of counterparts, by original or

 electronic signature, each of which is deemed an original, but when taken together constitute one

 and the same document.

        11.     This Stipulation shall be binding upon all successors and assigns of the Parties

 and shall continue to bind the Parties in the event the COFINA Title III Case is subsequently

 dismissed prior to consummation of the Plan.

        12.     This Stipulation may not be modified other than by a signed writing executed by

 the Parties hereto and approved by the Title III Court.



                                                    6
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                      Desc: Main
                          Document Page 29 of 78


        13.     The Title III Court shall have jurisdiction to hear any matters or disputes arising

 from or relating to this Stipulation.




                             [Remainder of page intentionally left blank]




                                                  7
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34         Desc: Main
                          Document Page 30 of 78


 Dated: February 8, 2019
        San Juan, Puerto Rico

                                           By: /s/ Brian S. Rosen

                                           Martin J. Bienenstock
                                           Brian S. Rosen
                                           (Admitted Pro Hac Vice)
                                           PROSKAUER ROSE LLP
                                           Eleven Times Square
                                           New York, NY 10036
                                           Tel: (212) 969-3000
                                           Fax: (212) 969-2900

                                                         -and-

                                           O’NEILL & BORGES LLP
                                           250 Muñoz Rivera Avenue, Suite 800
                                           San Juan, PR 00918-1813
                                           Tel: (787) 764-8181
                                           Fax: (787) 753-8944

                                           Attorneys for the Financial Oversight and
                                           Management Board as representative for the
                                           Debtors




                                       8
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34       Desc: Main
                          Document Page 31 of 78




                                      By: /s/ Christopher E. Duffy

                                           Christopher E. Duffy
                                           BOIES SCHILLER FLEXNER LLP
                                           55 Hudson Yards
                                           New York, NY 10001
                                           Tel: (212) 446-2300
                                           Fax: (212) 446-2350

                                                       -and-

                                           Gary Kaplan
                                           FRIED FRANK HARRIS
                                           SHRIVER & JACOBSON LLP
                                           One New York Plaza
                                           New York, NY 10004
                                           Tel: (212) 859-8000
                                           Fax: (212) 859-4000

                                           Attorneys for Goldman Sachs Bank USA




                                       9
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34   Desc: Main
                          Document Page 32 of 78


 SO ORDERED, this       day of February, 2019




                                                HONORABLE LAURA TAYLOR SWAIN
                                                UNITED STATES DISTRICT JUDGE




                                         10
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34   Desc: Main
                          Document Page 33 of 78



                                     Exhibit A

                          Confirmation Dated July 12, 2007




                                         1
 105788694v3
JUL-17-2007 MAR 07:28 PM
    Case:17-03283-LTS            Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                          P. 006
                                                                                                       Desc: Main
                                         Document Page 34 of 78                                                 ..
     Goldmarlk;lp; hcleWMadsm LP I §§lre@d SMI New:York, NewYork:100041 Tel: 212-902.1000                             •



     PATPAT121498424-39647TAPTAP
                                                CONFIRMATION

     DATE:                     July 12, 2007

     TO:                       PUERTO RICO SALES TAX FINANCING CORPORATION
                               Telephone No.: 787 722 6260
                               Facsimlle No.: 787 728 0975
                               E-mail:        jorge.irizarry@bgf.gobiemo.pr
                               Attention:     Jorge lrizany

                               Telephone No.:       787 722 7060
                               Facsimile No.:       787 721 0540
                               E-mail:              jose.l.carrasquillo@bgf.gobierno.pr
                               Attention:           Jose L. Carrasquillo


     FROM:                     Goldman Sachs Capital Markets. LP.

     SUBJECT:                   Swap Transaction

     OUR REF NO:               LTAA 1707524333.0 I 00647654301


     The purpose of this communication is to set forth the terms and· conditions of the above
     referenced transaction entered into on the Trade Date specified below (the "Transaction")
     between Goldman Sachs Capital Markets, L.P. ("GSCM"), guaranteed by The Goldman
     Sachs Group, Inc. ("Goldman Group"), and PUERTO RICO SALES TAX FINANCING
     CORPORATION ("Counterparty'). This communication constitutes a "Confirmation" :as
     referred to below.

     1. The definitions and provisions contained in the 2000 ISDA Definitions (the "Definitions"),
     as published by the International Swaps and Derivatives Association, Inc. are incorporated
     into this Confirmation.

     2. This Confirmation evidences a complete and binding agreement between you and us a$ to
     the terms of the Transaction to which this Confirmation relates. In addition, you and we agree
     to use all reasonable efforts promptly to negotiate, execute and deliver an agreement in the
     form of the ISDA Master Agreement (Local Currency-Single Jurisdiction) (the "ISDA Form"),
     with such modifications as you and we will In good faith agree. Upon the execution by you
     and us of such an agreement or if such an agreement or other form of ISDA master
     agreement has already been executed by you and us, this Confirmation will supplement,
     form a part of, and be subject to that agreement. Until we execute and deliver that
     agreement, this Confirmation, together with all other documents referring to the ISDA Form
     (each a "Confirmation'1 confirming transactions (each a ''Transaction'1 entered into between
     us (notwithstanding anything to the contrary in a Confirmation), shall supplement. form a part
     of, and be subject to an agreement (which shall survive the termination of this Transaction) in

                                                               1 of4
JUL-17-2007 MAR 07:28 PM
    Case:17-03283-LTS          Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                 P. 007
                                                                                                            Desc: Main
                                       Document Page 35 of 78



     the form of the ISDA Form as if we had executed an agreement in such form effective as of
     the Trade Date of the first Transaction between us (but without any Schedule except for (i)
     the election of Loss and Second Method, New York law (without regard to the conflicts of law
     principles) as the governing law and US Dollars as the Termination Currency, (iQ the election
     that subparagraph (iO of Section 2(c) will not apply to Transactions, and (iii) the replacement
     of the word "third" in the last line of Section 5(a)(i) with the word "first''). In the event of any
     inconsistency between the Definitions, the ISDA Form and this Confirmation, this
     Confirmation will govern.                                                         ·

     3. The terms of the Transaction to which this Confirmation relates are as follows;

     Notional Amount:                               USO 218,000,000.00

     Trade Date:                                    July 11, 2007

     Effective Date:                                July 31, 2007

     Termination Date:                              August 1, 2057

     Swap Advisor Fee:

     Swap Advisor:                                  Mesirow Financial, Inc.

     swap Advisor Fee: ·                            At the request of the Counterparty, a fee of USD
                                                    175,000 is being paid by GSCM on behalf of the
                                                    Counterparty to the SWap Advisor in respect of
                                                    this Transaction subject to the full execution of
                                                    this Confirmation. Such fee is equal to the
                                                    present value of .502 basis points per annum on
                                                    the Notional Amount of this Transaction, to the
                                                    Termination Date, using the LIBOR swap curve.
                                                    The fee is reflected in, and has increased, the
                                                    Fixed Rate payable by the Counterparty
                                                    hereunder.

     Floating Amounts:

     Floating Rate Payer:                          GSCM

     Floating Rate Payer Payment Dates:            Quarterly, on each February 1, May 1, August 1
                                                   and November 1, commencing on November 1,
                                                   2007 and ending on the Termination Date,
                                                   subject to adjustment in accordance with the
                                                   Following Business Day Convention

     Floating Rate for initial Calculation
     Period;                                       5.35485% x 67% (exclusive of Floating Rate
                                                   Spread)

     Floating Rate;                                3 month USD-LIBOR x 67%

                                                   Where:
                                                   3 month USD-LIBOR       = USD-LIBOR-BBA with        a

                                                            2of4
JUL-17-2007 MAR 07:28 PM
    Case:17-03283-LTS            Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                    P. 008
                                                                                                 Desc: Main
                                         Document Page 36 of 78



                                               Designated Mall.irity of 3 Months

     Floating Rate Spread:                     Plus 0.93%

     Floating Rate Reset Dates:                The first day of each Calculation Period

     Floating Rate Day Count Fraction:         Actual/Actual

     Floating Rate Period End Dates:           Adjusted in accordance w~h the Following
                                               Business Day Convention.

     Fixed Amounts:

     Fixed Rate Payer:                         Counterparty

     Fixed Rate Payer Payment Dates:           Semiannually, on each February 1 and August. 1,
                                               commencing on February 1 , 2008 and ending on
                                               the Termination Date, subject to adjustment in
                                               accordance with the Following BuSiness Day
                                               Convention

     Fixed Rate:                               4.92%

     Fixed Rate Day Count Fraction:            30/360

     Fixed Rate Period End Oates:              No Adjustment

     Business Days:                            New York

     Calculation Agent:                        GSCM

     4. Additional Provisions:                 None

     5- Documentation:                          ISDA Master Agreement with GSCM S_chedule

     6. Credit Support Documents:              Standard Guaranty of The Goldman Sachs
                                               Group, Inc.

     7. Offices:

        (a) The Office of GSCM for this Transaction is 85 Broad Street, New York, New York,
            10004.

         (b) The Office of Counterparty for this Transaction is c/o Govemment Development Bank
     for Puerto Rico, Roberto sanche.: Vllella Govemment Ctr, Avenida de Diego, Parada 22,
     San Juan, PR 00940.




                                                        3of4
JUL-17-2007 MAR 07:28 PM
    Case:17-03283-LTS         Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34
                                                                                                                            P. 009
                                                                                                                       Desc: Main
                                      Document Page 37 of 78




     8.    Counterparty hereby agrees (a) to check this Confirmation (Reference No.:
     LTAA1707524333.0) carefully and.immediately upon receipt so that errors or discrepancies
     can be promptly identified and rectified and (b) to confirm that the foregoing correctly sets
     forth the terms of the agreement between GSCM and Counterparty with respect to the
     particular Transaction to which this Confirmation relates, by manually signing this
     Confirmation and providing the other information requested herein and immediately returning
     an executed copy to Swap Administration, facsimlle No. 212-902-5692.

                                        Very truly yours,

                                        GOLDMAN SACHS CAPITAL MARKETS, L.P.

                                        By: Goldman SachS Capital Markets, L.L.C.
                                        General Partner


                                           Very truly yours,



                                          By, -            k~·
                                          Name: James T. Gavin
                                          Title: Vice President


     Agreed and Accepted By:
     PUERTO RICO SALES TAX FINANCING
     CORPORAT


     By:-~~~:::::::::::::::::::z_
     Name:
     Title:



     Counterparty Reference Number:     __.,[P...::le,cae::se::::..:.P..:.ro"'v'"id,,,e::,.]_ _ _ _ _ _ _ _ _ _ _ __




                                                            4of4
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34   Desc: Main
                          Document Page 38 of 78



                                     Exhibit B

                   ISDA Master Agreement Dated as of July 31, 2007




                                         1
 105788694v3
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                     Desc: Main
                          Document Page 39 of 78

    (Multicurrency    —Cross Border)

                                                   ISDA.
                                          International   Swap Dealers Association, Inc.



                                 MASTER AGRKKMKNT
                                                 dated as    of July 31, 2007


             GOLDMAN SACHS CAPITAL                                and           PUERTO RICO SALES TAX FINANCING
                      MARKETS, L.P.                                                      CORPORA. TION




    have entered and/or anticipate entering into one or more transactions (each a "Transaction" ) that are or will
    be governed by this Master Agreement, which includes the schedule (the "Schedule" ), and the documents
    and other confirming evidence (each a "Confirmation" ) exchanged between the parties confirming those
    Transactions.

    Accordingly, the parties agree as follows;

    l.    Interpretation

    (a)           Definitions.   The terms defined in Section 14 and in the Schedule will have the meanings
    therein specified for the purpose of this Master Agreement.

    (b)          Inconsistemy. In the event of any inconsistency between the provisions of the Schedule and
    the other provisions of this Master Agreement, the Schedule will prevail. In the event of any inconsistency
    between the provisions of any Confirmation and this Master Agreement (including the Schedule), such
    Confirmation will prevail for the purposes of the relevant Transaction.

    (c)         Single Agreement. All Transactions are entered into in reliance on the fact that this Master
    Agreement and all Confirmations form a single agreement between the parties (collectively referred to as
    this "Agreement" ), and the parties would not otherwise enter into any Transactions,

    2. Obligations

    (a)            General Conditions.

              (i)     Each party will make each payment or delivery specified in each Confirmation    to be made
              by it, subject to the other provisions of this Agreement.

              (ii) Payments under this Agreement will be made on the due date for value on that date in the
              place of the account specified in the relevant Confirmation or otherwise pursuant to this
              Agreement, in &eely transferable funds and in the manner customary for payments in the required
              currency. Where settlement is by delivery (that is, other than by payment), such delivery will be
              made for receipt on the due date in the manner customary for the relevant obligation unless
              otherwise specified in the relevant Confirmation or elsewhere in this Agreement.

              (iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the condition precedent
              that no Event of Default or Potential Event of Default with respect to the other party has occurred
              and is continuing, (2) the condition precedent that no Early Termination Date in respect of the
              relevant Transaction has occurred or been effectively designated and (3) each other applicable
              condition precedent specified in this Agreement.
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                       Desc: Main
                          Document Page 40 of 78


             (ii)   Liabiiily.   If:—
                    (I)  X is required by any applicable law, as modified by the practice of any relevant
                    governmental revenue authority, to make any deduction or withholding in respect of which X
                    would not be required to pay an additional amount to Y under Section 2(d)(i)(4);

                    (2) X does not so deduct or withhold; and
                   (3) a liability resulting from such Tax is assessed directly against X,
            then, except to the extent Y has satisfied or then satisfies the liability resulting from such Tax, Y
            will promptly pay to X the amount of such liability (including any related liability for interest, but
            including any related liability for penalties only if Y has failed to comply with or perform any
            agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

    (e)      Default Interest; Other Amounts. Prior to the occurrence or effective designation of an Early
    Termination Date in respect of the relevant Transaction, a party that defaults in the performance of any
    payment obligation will, to the extent permitted by law and subject to Section 6(c), be required to pay interest
    (before as well as after judgment) on the overdue amount to the other party on demand in the same currency
    as such overdue amount, for the period from (and including) the original due date for payinent to (but
    excluding) the date of actual payment, at the Default Rate. Such interest will be calculated on the basis of
    daily compounding and the actual number of days elapsed. If, prior to the occurrence or effective designation
    of an Early Termination Date in respect of the relevant Transaction, a party defaults in the performance of
    any obligation required to be settled by delivery, it will compensate the other party on demand if and to the
    extent provided for in the relevant Confirmation or elsewhere in this Agreement.
    3.      Representations
    Each party represents to the other party (which representations will be deemed to be repeated by each party
    on each date on which a Transaction is entered into and, in the case of the representations in Section 3(f), at
    all times until the termination of this Agreement) that:—

    (a)     Basic Representations.
            (i)     Status. It is duly organised and validly existing under the laws of the jurisdiction of its
            organisation   or incorporation   and,   if relevant   under such laws, in good standing;
            (ii) Pa~en, It has the po~er to execute this Agreement and any other documentation relating to
            this Agreement to which it is a party, to deliver this Agreement and any other documentation relating
            to this Agreement that it is required by this Agreement to deliver and to perform its obligations
            under this Agreement and any obligations it has under any Credit Support Document to which it is
            a party and has taken all necessary action to authorise such execution, delivery and performance;
            (iii) No Violation or Conflict. Such execution, delivery and performance do not violate or conflict
            with any law applicable to it, any provision of its constitutional documents, any order or judgment
            of any court or other agency of government applicable to it or any of its assets or any contractual
            restriction binding on or affecting it or any of its assets;
            (iv) Consents. All governmental and other consents that are required to have been obtained by it
            with respect to this Agreement or any Credit Support Document to which it is a party have been
            obtained and are in full force and effect and all conditions of any such consents have been coinplied
            with; and
            (v)    Obligations Binding. Its obligations under this Agreement and any Credit Support Document
            to which it is a party constitute its legal, valid and binding obligations, enforceable in accordance
            with their respective terms (subject to applicable bankruptcy, reorganisation, insolvency,
            moratorium or similar laws affecting creditors' rights generally and subject, as to enforceability, to
            equitable principles of general application (regardless of whether enforcement is sought in a
            proceeding in equity or at law)).




                                                                                                        ISDA 1992
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                           Desc: Main
                          Document Page 41 of 78


    organised, managed and controlled, or considered to have its seat, or in which a branch or office through
    which it is acting for the purpose of this Agreement is located ("Stamp Tax Jurisdiction" ) and will indemnify
    the other party against any Stamp Tax levied or imposed upon the other party or in respect of the other party' s
    execution or performance of this Agreement by any such Stamp Tax Jurisdiction which is not also a Stamp
    Tax Jurisdiction with respect to the other party.
    5.       Events of Default and Termination            Events

    (a)      Events of Default. The occurrence at any time with respect to a party or, if apphcable, any Credit
    Support Provider of such party or any Specified Entity of such party of any of the following events constitutes
    an event of default (an "Event of Default'*) with respect to such party.   —
            (i) Failure to Pay or Deliver. Failure by the party to make, when due, any payment under this
            Agreement or delivery under Section 2(a)(i) or 2(e) required to be made by it if such failure is not
            remedied on or before the third Local Business Day after notice of such failure is given to the party;

            (ii) Breach of Agreeinent. Failure by the party to comply with or perform any agreement or
            obligation (other than an obligation to make any payment under this Agreement or delivery under
            Section 2(a)(i) or 2(e) or to give notice of a Termination Event or any agreement or obligation
            under Section 4(a)(i), 4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
            with this Agreement if such failure is not remedied on or before the thirtieth day after notice of
            such failure is given to the party;

            (iii) Credit Support Default.
                  (1) Failure by the party or any Credit Support Provider of such party to comply with or
                  perform any agreement or obligation to be complied with or perforined by it in accordance
                  with any Credit Support Document if such failure is continuing after any applicable grace
                  period has elapsed;

                  (2) the expiration or termination of such Credit Support Document or the failing or ceasing
                  of such Credit Support Document to be in full force and effect for the purpose of this Agreement
                  (in either case other than in accordance with its terms) prior to the satisfaction of all obligations
                  of such party under each Transaction to which such Credit Support Document relates without
                  the written consent of the other party; or

                  (3) the party or such Credit Support Provider disaffirms, disclaims, repudiates          or rejects, in
                  whole or in part, or challenges the validity of, such Credit Support Document;

            (iv) Misrepresentation.    A representation (other than a representation under Section 3(e) or (f})
            made or repeated or deemed to have been made or repeated by the party or any Credit Support
            Provider of such party in this Agreement or any Credit Support Document proves to have been
            incorrect or misleading in any material respect when made or repeated or deemed to have been made
            or repeated;
            (v)   Default under Specified Transaction. The party, any Credit Support Provider of such party or
            any applicable Specified Entity of such party (1) defaults under a Specified Transaction and, after
            giving effect to any applicable notice requirement or grace period, there occurs a liquidation of, an
            acceleration of obligations under, or an early termination of, that Specified Transaction, (2) defaults,
            after giving effect to any applicable notice requirement or grace period, in making any payment or
            delivery due on the last payment, delivery or exchange date of, or any payment on early termination
            of, a Specified Transaction (or such default continues for at least three Local Business Days if there
            is no applicable notice requirement or grace period) or (3) disaffirms, disclaims, repudiates or
            rejects, in whole or in part, a Specified Transaction (or such action is taken by any person or entity
            appointed or empowered to operate it or act on its behalf);

            (vi) Cross Default.    If "Cross Default"       is specified in the Schedule as applying to the party, the
            occurrence or existence   of (1) a default,    event of default or other similar condition or event (however

                                                                                                          ISOAOR   1992
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                            Desc: Main
                          Document Page 42 of 78


    Upon Merger if the event is specified pursuant to (iv) below or an Additional Termination Event    if the   event
    is specified pursuant to (v) below:—

            {i)   Illegality. Due to the adoption of, or any change in, any applicable law after the date on which
            a Transaction is entered into, or due to the promulgation of, or any change in, the interpretation by
            any court, tribunal or regulatory authority with competent jurisdiction of any applicable law after
            such date, it becomes unlawful (other than as a result of a breach by the party of Section 4(b)) for
            such party (which wiH be the Affected Party):—

                   {I) to perform any absolute or contingent obligation to make a payment or delivery or to
                   receive a payment or delivery in respect of such Transaction or to comply with any other
                   material provision of this Agreement relating to such Transaction; or

                   (2) to perform, or for any Credit Support Provider of such party to perform, any contingent
                   or other obligation which the party (or such Credit Support Provider) has under any Credit
                   Support Document relating to such Transaction;
           (ii) Tax Event, Due to (x) any action taken by a taxing authority, or brought in a court of competent
           jurisdiction, on or after the date on which a Transaction is entered into (regardless of whether such
           action is taken or brought with respect to a party to this Agreement) or (y) a Change in Tax Law,
           the party (which will be the Affected Party) will, or there is a substantial likelihood that it will, on
           the next succeeding Scheduled Payment Date (I}be required to pay to the other party an additional
           amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest
           under Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
           be deducted or withheld for or on account of a Tax (except in respect of interest under Section 2(e),
           6(d)(ii) or 6(e)) and no additional amount is required to be paid in respect of such Tax under
           Section 2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or (B));
           (iii)   Tax Event Upon Merger. The party (the "Burdened Party" ) on the next succeeding Scheduled
           Payment Date will either (1) be required to pay an additional ainount in respect of an Indemnifiable
           Tax under Section 2(d)(i)(4) (except in respect of interest under Section 2(e}, 6(d)(ii) or 6(e)) or
           (2) receive a payment &om which an amount has been deducted or withheld for or on account of
           any Indemnifiable Tax in respect of which the other party is not required to pay an additional amount
           (other than by reason of Section 2(d)(i){4)(A) or (B)), in either case as a result of a party
           consolidating or amalgamating with, or merging with or into, or transferring all or substantially all
           its assets to, another entity (which will be the Affected Party) where such action does not constitute
           an event described in Section 5(a)(viii);

           (iv) Credit Event Upon Merger. If"Credit Event Upon Merger" is specified in the Schedule as applying
           to the party, such party ("X"),any Credit Support Provider of X or any applicable Specified Entity of X
           consolidates or amalgamates with, or merges with or into, or transfers all or substantially all its assets
           to, another entity and such action does not constitute an event described in Section 5{a)(viii) but the
           creditworthiness of the resulting, surviving or transferee entity is materially weaker than that of X, such
           Credit Support Provider or such Specified Entity, as the case may be, immediately prior to such action
           (and, in such event, X or its successor or transferee, as appropriate, will be the Affected Party); or

           (v)    Additiana/ Tertnination Event. If any "Additional Termination Event*' is specified in the
           Schedule or any Confirmation as applying, the occurrence of such event (and, in such event, the
           Affected Party or Affected Parties shall be as specified for such Additional Termination Event in
           the Schedule or such Confirmation).

    {c)      Event af Default and Illegality. If an event or circumstance which would otherwise constitute or
    give rise to an Event of Default also constitutes an Illegality, it will be treated as an Illegality and will not
    constitute an Event of Default.




                                                                                                       ISDAOR      1992
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                              Desc: Main
                          Document Page 43 of 78


        continuing, designate a day not earlier than the day such notice is effective as an Early Termination
        Date in respect of all Affected Transactions.

  (c} Effect of Designation,
      (i)    If notice designating  an Early Termination Date is given under Section 6(a) or (b), the Early
        Termination Date will occur on the date so designated, whether or not the relevant Event of Default
        or Termination Event is then continuing.

        (ii) Upon the occurrence or effective designation of an Early Termination Date, no further
        payments or deliveries under Section 2(a)(i) or 2{e) in respect of the Terminated Transactions will
        be required to be made, but without prejudice to the other provisions of this Agreement. The amount,
        if any, payable in respect of an Early Termination Date shall be determined pursuant to Section 6(e).
  (d)   Calculations.

        (i) Statement. On or as soon as reasonably practicable following the occurrence of an Early
        Termination Date, each party will make the calculations on its part, if any, contemplated by Section 6(e)
        and will provide to the other party a statement (I) showing, in reasonable detail, such calculations
        (including all relevant quotations and specifying any amount payable under Section 6(e)) and (2) giving
        details of the relevant account to which any amount payable to it is to be paid. In the absence of written
        confirmation from the source of a quotation obtained in determining a Market Quotation, the records of
        the party obtaining such quotation will be conclusive evidence of the existence and accuracy of such
        quotation.

        (ii)    Payment Date. An amount calculated as being due in respect of any Early Termination Date
        under Section 6(e) will be payable on the day that notice of the amount payable is effective (in the
        case of an Early Termination Date which is designated or occurs as a result of an Event of Default}
        and on the day which is two Local Business Days aIler the day on which notice of the amount payable
        is effective (in the case of an Early Termination Date which is designated as a result of a Termination
        Event). Such amount will be paid together with (to the extent permitted under applicable law)
        interest thereon (before as well as after judgment) in the Termination Currency, from (and including)
        the relevant Early Termination Date to (but excluding) the date such amount is paid, at the
        Applicable Rate. Such interest will be calculated on the basis of daily compounding and the actual
        number of days elapsed.

  (e)    Paymettts on Early Termination. If an Early Termination Date occurs, the following provisions
  shall apply based on the parties' election in the Schedule of a payment measure, either "Market Quotation"
  or "Loss", and a payment method, either the "First Method" or the "Second Method". If the parties fail to
  designate a payment measure or payment method in the Schedule, it will be deemed that "Market Quotation"
  or the "Second Method'*, as the case may be, shall apply. The amount, if any, payable in respect of an Early
  Termination Date and determined pursuant to this Section will be subject to any Set-off.

        (i)    Events    of Default. If the   Early Termination    Date results from an Event of Default:—
               (1) First Method and Market Quotation. If the First Method and Market Quotation apply, the
               Defaulting Party will pay to the Non-defaulting Party the excess, if a positive number, of (A) the
               sum of the Settlement Amount (determined by the Non-defaulting Party) in respect of the
               Terminated Transactions and the Termination Dzrency Equivalent of the Unpaid Amounts owing
               to the Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid Amounts
               owing to the Defaulting Party.

               (2) First Method and Loss. If the First Method and Loss apply, the Defaulting Party will pay
               to the Non-defaulting     Party,   if a positive   number,   the Non-defaulting   Party's Loss in respect
               of thisAgreement.

               (3) Second Method and Market Quotation. If the Second Method and Market Quotation                  apply,
               an amount will be payable equal to(A) the sum ofthe Settlement Amount(determined                  by the




                                                                                                           ISDA 1992
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                       Desc: Main
                          Document Page 44 of 78


     7.      Transfer
     Subject to Section 6(b)(ii), neither this Agreement nor any interest or obligation in or under this Agreement
     may be transferred (whether by way of security or otherwise) by either party without the prior written consent
     of the other party, except that:—
     (a)     a party may make such a transfer of this Agreement pursuant to a consolidation or amalgaination
    with, or merger with or into, or transfer of all or substantially all its assets to, another entity (but without
    prejudice to any other right or remedy under this Agreement); and

    (b)      a party may make such a transfer of all or any part of its interest in any amount payable to it from
    a Defaulting Party under Section 6(e).
    Any purported transfer that is not in compliance with this Section will be void.
    8.       Contractual    Currency
    (a)      Payment in fhe Contractual Currency. Each payment under this Agreement will be made in the
    relevant currency specified in this Agreement for that payment (the "Contractual Currency" ), To the extent
    permitted by applicable law, any obligation to make payments under this Agreement in the Contractual
    Currency will not be discharged or satisfied by any tender in any currency other than the Contractual
    Currency, except to the extent such tender results in the actual receipt by the party to which payment is owed,
    acting in a reasonable manner and in good faith in converting the currency so tendered into the Contractual
    Currency, of the full amount in the Contractual Currency of all amounts payable in respect of this Agreement.
    If for any reason the amount in the Contractual Currency so received falls short of the amount in the
    Contractual Currency payable in respect of this Agreement, the party required to make the payment will, to
    the extent permitted by applicable law, immediately pay such additional amount in the Contractual Currency
    as may be necessary to compensate for the shortfall. If for any reason the amount in the Contractual Currency
    so received exceeds the amount in the Contractual Currency payable in respect of this Agreement, the party
    receiving the payment mill refund promptly the amount of such excess.

    (b)      Judgments.      To the extent permitted by applicable law, if any judgment or order expressed in a
    currency   other  than the Contractual Currency is rendered (i) for the payment of any amount owing in respect
    of this Agreement, (ii) for the payment of any amount relating to any early termination in respect of this
    Agreement or (iii) in respect of a judgment or order of another court for the payment of any amount described
    in (i) or (ii) above, the party seeking recovery, after recovery in full of the aggregate amount to which such
    party is entitled pursuant to the judgment or order, will be entitled to receive immediately Rom the other
    party the amount of any shortfall of the Contractual Currency received by such party as a consequence of
    sums paid in such other currency and will refund promptly to the other party any excess of the Contractual
    Currency received by such party as a consequence of sums paid in such other currency if such shortfall or
    such excess arises or results from any variation between the rate of exchange at which the Contractual
    Currency is converted into the currency of the judgment or order for the purposes of such judgment or order
    and the rate of exchange at which such party is able, acting in a reasonable manner and in good faith in
    converting the currency received into the Contractual Currency, to purchase the Contractual Currency with
    the amount of the currency of the judgment or order actually received by such party. The term "rate of
    exchange" includes, without limitation, any premiums and costs of exchange payable in connection with the
    purchase of or conversion into the Contractual Currency.

    (c)      Separate Indemnities.        To the extent permitted by applicable law, these indemnities constitute
    separate and   independent    obligations from the other obligations in this Agreement, will be enforceable as
    separate and   independent    causes of action, will apply notwithstanding any indulgence granted by the party
    to which any    payment is   owed and will not be affected by judgment being obtained or claim, or proof being
    made for any    other sums   payable in respect of this Agreement.
    (d)      Evidence of Loss. For tbe purpose of this Section 8, it will be sufficient for a party to demonstrate
    that it would have suffered a loss had an actual exchange or purchase been made,




                                                                                                     ISDA 1992
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                              Desc: Main
                          Document Page 45 of 78


   to which the Defaulting Party is a party or by reason of the early termination      of any    Transaction,   including,
   but not limited to, costs of collection.

   12.     Notices
   (a)      Effectiveness. Any notice or other communication in respect of this Agreement may be given in any
   manner set forth below (except that a notice or other coinmunication under Section 5 or 6 may not be given
   by facsimile transmission or electronic messaging system) to the address or number or in accordance with
   the electronic messaging system details provided (see the Schedule) and will be deemed effective as
   indicated:—
           (i)    if in   writing and delivered in person or by courier, on the date it is delivered;

           (ii)   if sent   by telex, on the date the recipient's answerback   is received;

           (iii) if sent by facsimile transmission, on the date that transmission is received by a responsible
           employee of the recipient in legible form (it being agreed that the burden of proving receipt will be
           on the sender and will not be met by a transmission report generated by the sender's facsimile
           machine);

           (iv) if sent by certified or registered mail (airmail, if overseas) or the equivalent          (return receipt
           requested), on the date that mail is delivered or its delivery is attempted; or

           (v)    if sent   by electronic messaging system, on the date that electronic message is received,
   unless the date of that delivery (or attempted delivery) or that receipt, as applicable, is not a Local Business
   Day or that communication is delivered (or attempted) or received, as applicable, after the close of business
   on a Local Business Day„ in which case that communication shall be deemed given and effective on the first
   following day that is a Local Business Day.

   (b)    Change of Addresses. Either party may by notice to the other change the address, telex or facsimile
   number or electronic messaging system details at which notices or other communications are to be given to
   it.
   13.     Governing        Law and Jurisdiction

   (a)      Governing Law. This Agreement           will be governed   by and construed     in accordance with the law
   specified in the Schedule.

   (b)     Jurisdiction.       With respect to any suit, action or proceedings            relating   to this Agreement
   ("Proceedings" ), each     party irrevocably:—

           (i)  submits to the jurisdiction of the English courts, if this Agreement is expressed to be governed
           by English law, or to the non-exclusive jurisdiction of the courts of the State of New York and the
           United States District Court located in the Borough of Manhattan in New York City, if this
           Agreement is expressed to be governed by the laws of the State of New York; and
           (ii) waives any objection which it may have at any time to the laying of venue of any Proceedings
           brought in any such court, waives any claim that such Proceedings have been brought in an
           inconvenient forum and further waives the right to object, with respect to such Proceedings, that
           such court does not have any jurisdiction over such party.

   Nothing in this Agreement precludes either party from bringing Proceedings in any other jurisdiction
   (outside, if this Agreement is expressed to be governed by English law, the Contracting States, as defined
   in Section 1(3) of the Civil Jurisdiction and Judgments Act 1982 or any modification, extension or
   re-enactment thereof for the time being in force) nor will the bringing of Proceedings in any one or more
   jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

   (c)      Service of Process. Each party irrevocably appoints the Process Agent (if any) specified opposite
   its name in the Schedule to receive, for it and on its behalf, service of process in any Proceedings. If for any




                                                               13                                          ISDAO&    1992
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                            Desc: Main
                          Document Page 46 of 78


   "Defaulting Party" has the meaning specified in Section 6{a).
   "Early Termination Date" means the date determined in accordance with Section 6(a) or 6(b)(iv).
   "Event   of Default'*   has the meaning specified in Section 5(a) and,   if applicable,   in the Schedule.

   "illegality" has the meaning specified in Section 5(b).
   "Indetnnifiable   Tax" means   any Tax other than a Tax that would not be imposed in respect of a payment
   under this Agreement but for a present or former connection between the jurisdiction of the government or
   taxation authority imposing such Tax and the recipient of such payment or a person related to such recipient
   (including, without limitation, a connection arising from such recipient or related person being or having
   been a citizen or resident of such jurisdiction, or being or having been organised, present or engaged in a
   trade or business in such jurisdiction, or having or having had a permanent establishment or fixed place of
   business in such jurisdiction, but excluding a connection arising solely from such recipient or related person
   having executed, delivered, performed its obligations or received a payment under, or enforced, this
   Agreement or a Credit Support Document).
   "laiv" includes any treaty, law; rule or regulation (as modified, in the case of tax matters, by the practice of
   any relevant governmental    revenue authority) and "lawful" and "unlawful" will be construed accordingly.
  "Local Business Day" means, subject to the Schedule, a day on which commercial hanks are open for
  business (including dealings in foreign exchange and foreign currency deposits) (a) in relation to any
  obligation under Section 2(a)(i), in the place(s) specified in the relevant Confirmation or, if not so specified,
  as otherwise agreed by the parties in writing or determined pursuant to provisions contained, or incorporated
  by reference, in this Agreement, (b) in relation to any other payment, in the place where the relevant account
  is located and, if different, in the principal financial centre, if any, of the currency of such payment, (c) in
  relation to any notice or other communication, including notice contemplated under Section 5(a)(i), in the
  city specified in the address for notice provided by the recipient and, in the case of a notice contemplated
  by Section 2{b), in the place where the relevant new account is to be located and (d) in relation to
  Section 5(a)(v)(2), in the relevant locations for performance with respect to such Specified Transaction.
   "Loss" means,     with respect to this Agreement or one or more Terminated Transactions, as the case may be, and
  a party,  the  Termination Currency Equivalent of an amount that party reasonably determines in good faith to be
  its total losses and costs {or gain, in which case expressed as a negative number) in connection with this Agreement
  or that Terminated Transaction or group of Terminated Transactions, as the case inay be, including any loss of
  bargain, cost of funding or, at the election of such party but without duplication, loss or cost incurred as a result
  of its terminating, liquidating, obtaining or reestablishing any hedge or related trading position (or any gain
  resulting from any of them). Loss includes losses and costs (or gains) in respect of any payment or delivery
  required to have been made (assuming satisfaction of each applicable condition precedent) on or before the
  relevant Early Termination Date and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or (3) or
  6{e}(ii)(2)(A)applies. Loss does not include a party's legal fees and out-of-pocket expenses referred to under
  Section 11.A party will determine its Loss as of the relevant Early Termination Date, or, if that is not reasonably
  practicable, as of the earliest date thereafter as is reasonably practicable. A party may (but need not) determine
  its Loss by reference to quotations of relevant rates or prices from one or more leading dealers in the relevant
  markets.
  "Market Quotation" means, with respect to one or more Terminated Transactions and a party making the
  determination, an amount determined on the basis of quotations from Reference Market-makers. Each
  quotation will be for an amount, if any, that would be paid to such party (expressed as a negative number)
  or by such party (expressed as a positive number) in consideration of an agreement between such party (taking
  into account any existing Credit Support Document with respect to the obligations of such party) and the
  quoting Reference Market-maker to enter into a transaction ('the "Replacement Transaction" ) that would
  have the effect of preserving for such party the economic equivalent of any payment or delivery (whether
  the underlying obligation was absolute or contingent and assuming the satisfaction of each applicable
  condition precedent) by the parties under Section 2(a}(i) in respect of such Terminated Transaction or group
  of Terminated Transactions that would, but for the occurrence of the relevant Early Termination Date, have


                                                             15                                            ISDAO~   1992
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                        Desc: Main
                          Document Page 47 of 78


    "Specified Indebtedness"   means, subject to the Schedule, any obligation {whether present or future,
   contingent or otherwise, as principal or surety or otherwise) in respect of borrowed money.

    "Speci+ed Transaction'* means, subject to the Schedule, (a) any transaction (including an agreement with respect
    thereto) now existing or hereafter entered into between one party to this Agreement (or any Credit Support
    Provider of such party or any applicable Specifled Entity of such party) and the other party to this Agreement (or
    any Credit Support Provider of such other party or any applicable Specified Entity of such other party) which is
    a rate swap transaction, basis swap, forward rate transaction, commodity swap, commodity option, equity or
    equity index swap, equity or equity index option, bond option, interest rate option, foreign exchange transaction,
    cap transaction, floor transaction, collar transaction, currency swap transaction, cross-currency rate swap
    transaction, currency option or any other similar transaction (including any option with respect to any of these
    transactions), {b) any combination of these transactions and (c) any other transaction identified as a Specified
    Transaction in this Agreement or the relevant confirmation.
    "Stamp Tax" means any stamp, registration, documentation        or similar tax.
   "Tax" means any present or future tax, levy, impost, duty, charge, assessment or fee of any nature (including
   interest, penalties and additions thereto) that is imposed by any government or other taxing authority in
   respect ofanypayinentunder     this Agreement other than a stamp, registration, documentation or similar tax.

    "Tax Event" has the meaning specified in Section 5(b),
    "Tax Event Upon Merger" has the meaning specified in Section 5(b).
     Terminat'ed Transactions" means with respect to any Early Termination Date (a) if resulting from a
    Termination Event, all Affected Transactions and (b) if resulting from an Event of Default, all Transactions
    {in either case) in effect immediately before the effectiveness of the notice designating that Early Termination
    Date (or, if "Automatic Early Termination" applies, immediately before that Early Termination Date).
    "Termination Currency" has the meaning specified in the Schedule.
    "Termination Currency Equivalent" means, in respect of any amount denominated in the Termination
    Currency, such Termination Currency amount and, in respect of any amount denominated in a currency other
    than the Termination Currency (the "Other Currency" ), the amount in the Termination Currency determined
    by the party making the relevant determination as being required to purchase such amount of such Other
    Currency as at the relevant Early Termination Date, or, if the relevant Market Quotation or Loss (as the case
    may be), is determined as of a later date, that later date, with the Termination Currency at the rate equal to
    the spot exchange rate of the foreign exchange agent (selected as provided below) for the purchase of such
    Other Currency with the Termination Currency at or about 11:00 a. m. (in the city in which such foreign
    exchange agent is located) on such date as would be customary for the determination of such a rate for the
    purchase of such Other Currency for value on the relevant Early Termination Date or that later date. The
    foreign exchange agent will, if only one party is obliged to make a determination under Section 6(e), be
    selected in good faith by that party and otherwise will be agreed by the parties.
    "Termination Event" means an Illegality, a Tax Event or a Tax Event Upon Merger or,             if specifled to be
    applicable, a Credit Event Upon Merger or an Additional Termination Event.
    "Termination Rute" means a rate per annum equal to the arithmetic mean of the cost (without proof or
    evidence of any actual cost) to each party (as certified by such party} if it were to fund or of funding such
    amounts.

   "Unpaid Amounts" owing to any party means, with respect to an Early Termination Date, the aggregate of
   {a) in respect of all Terminated Transactions, the amounts that became payable (or that would have become
   payable but for Section 2(a)(iii)} to such party under Section 2(a)(i) on or prior to such Early Termination
   Date and which remain unpaid as at such Early Termination Date and (b) in respect of each Terminated
   Transaction, for each obligation under Section 2(a)(i) which was (or would have been but for
   Section 2{a)(iii)) required to be settled by delivery to such party on or prior to such Early Termination Date
   and which has not been so settled as at such Early Termination Date, an amount equal to the fair market




                                                            17                                         ISDA 1992
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                             Desc: Main
                          Document Page 48 of 78

     (Multicurrency    —Cross Border)



                                              SCHEDULE
                                                to the
                                       ISDA MASTER AGREEMENT
                                                  dated as of
                                                 July 31, 2Q07

                                                    between

                         GOLDMAN SACHS CAPITAL MARKETS, L.P.,
              a limited partnership organized under the laws of the State of Delaware
                                            ("Party A"},
                                                      and

                     PUERTO RICO SALES TAX FINANCING CORPORATION,
      an independent     governmental instrumentality of the Commonwealth of Puerto Rico
                                            ("Party B").
     Part 1.Terinination Provisions

     (a)      "Specified Entity"

              (i)          means„ in relation to Party A, J. Aron & Company, Goldman, Sachs &
                           Co. , Goldman Sachs International, Goldman Sachs Japan Co. , Ltd. ,
                           Goldman Sachs International    Bank, Goldman Sachs (Asia) Finance,
                           Goldman Sachs Financial Markets, L.P., Goldman Sachs Paris Inc, et Cie,
                           Goldman Sachs Mitsui Marine Derivative Products, L.P. , Goldman, Sachs
                           & Co. oHG and J. Aron & Company (Singapore) Pte. for the purpose of
                           Section 5(a}(v), and shall not apply for purposes of Sections 5(a)(vi),
                           5(a)(vii) and 5(b)(iv); and

              (ii)         means, in relation to Party B, Not Applicable for the purpose   of Sections
                           5(a){v), 5(a)(vi), 5(a){vii) and 5(b)(iv).

     (b)      "Specified Transaction".  The term "Specified Transaction" in Section 14 of the
              Agreement is amended in its entirety as follows:

              "Specified Transaction"    means, subject to the Schedule, (a) any transaction
              (including an agreement with respect thereto) now existing or hereafter entered
              into between one party to this Agreeinent (or any Credit Support Provider of such
              party or any applicable Specified Entity of such party) and the other party to this
              Agreement (or any Credit Support Provider of such other party or any applicable
              Specified Entity of such other party) (i) which is a rate swap transaction, swap
              option, basis swap, forward rate transaction, commodity swap, commodity option,
              commodity spot transaction, equity or equity index swap, equity or equity index
              option, bond option, interest rate option, foreign exchange transaction, cap



     USActive 8846662. 6
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                               Desc: Main
                          Document Page 49 of 78



                              Entity of such party, as the case may be, for making the relevant payment
                              when due and (B) such relevant payment is made within two Local
                              Business Days after notice of such failure is given to such party, any
                              Credit Support Provider of such party or any applicable Specified Entity
                              of such party, as the case may be. *'
                 "Specified Indebtedness" will have the meaning specified in Section 14 of the
                 Agreement.

                 "Threshold Amount" means (A) in relation to Party A, U. S.$50,000,000 (or its
                 equivalent in another currency) and {B)in relation to Party B, U. S.$50,000,000
                 (or its equivalent in another currency).

     (d)         Section 5(b)(iv) is hereby amended by deleting it in its entirety and replacing it
                 with the following:

                 Credit Event Upon Merger. If "Credit Event Upon Merger" is specified in the
                 Schedule as applying to the party, such party ("X"),any Credit Support Provider
                 of X or any applicable Specified Entity of X consolidates or amalgamates with, or
                 merges into, or transfers all or substantially all its assets (or, in the case of Party
                 B, all or substantially all of the project, program or other enterprise from which
                 the funds specified in Section 4(h) are derived in whole or in part) to (or, without
                 limiting the foregoing, with respect to Party B, an entity such as an organization,
                 board, commission, authority, agency or body succeeds to the principal functions
                 of, or powers and duties granted to, Party B or any Credit Support Provider of
                 Party B or any applicable Specified Entity of Party B generally, or with respect to
                 the project, program or other enterprise from which the funds specified in
                 Section 4(h) are derived in whole or in part), another entity and such action does
                 not constitute an event described in Section 5(a){viii) but the creditworthiness of
                 X, such Credit Support Provider, or such Specified Entity (as the case may be) or
                 any resulting, surviving or transferee entity is materially weaker than that of X,
                 such Credit Support Provider, or such Specified Entity, as the case may be,
                 immediately prior to such action (and, in such event, X or its successor or
                 transferee, as appropriate, will be the Affected Party); or

     {e}         The "Credit Event Upon Merger" provisions             of Section 5(b)(iv)   as amended
                 will apply to Party A and will apply to Party B.

                 The "Automatic Early Termination" provision of Section 6{a}will not apply to
                 Party A and will not apply to Party B.

     (g)         The parties agree to amend Section 5(a)(viii) by adding, following the word
                 "entity" in line 3 of the introductory paragraph: "or, with respect to Party B, an
                 entity such as an organization, board, commission, authority, agency or body
                 succeeds to the principal functions of, or powers and duties granted to, Party B or
                 any Credit Support Provider of Party B generally, or with respect to the funds
                 specified in Section 4(h) or the project, program or other enterprise from which



     U SActive   8846662. 6
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                Desc: Main
                          Document Page 50 of 78




     (b)      Payee Tax Representations. For the purpose of Section 3(f} of this Agreement,
              Party 8 makes the following representation: {1) it is a public corporation and
              instrumentality of the Commonwealth of Puerto Rico and is treated as a foreign
              corporation for U. S. Federal Income Tax purposes; {2) it is a wholly-owned
              agency or instrumentality of the Commonwealth of Puerto Rico, a possession of
              the United States, in accordance with section 1.6049-'4(c)(l)(ii}(F) of the U. S.
              Treasury Regulations (the "Regulations" ); (3} it is a foreign corporation in
              accordance with section 1.6049-4(c}(1){ii){A)of the Regulations; and (4) it is a
              government instrumentality of the Commonwealth of Puerto Rico that is exempt
              from U. S. income taxation with respect to all payments under this Agreement
              under Section 892 of the Internal Revenue Code of 1986, as amended.

     Part 3.Agreement to Deliver Documents

     (a)      For the purpose of Section 4(a), Tax forms, documents, or certificates to be delivered are:




                                                              (i) Upon the
      Party   8        An original executed United            execution of this               Yes
                       States Internal Revenue Service        Agreement; (ii)
                       Form W-8 EXP (or any successor         promptly upon
                       thereto)                               reasonable demand
                                                              by Party A; and
                                                              (iii) promptly upon
                                                              any Form W-8
                                                              EXP (or any
                                                              successor thereto)
                                                              previously
                                                              provided by Party
                                                              8 becoming
                                                              obsolete, incorrect
                                                              or ex ired
                       An original executed United            (i}Upon the
      Party A          States Internal Revenue Service        execution of this               Yes
                       Form W-9 (or any successor             Agreement; (ii)
                       thereto)                               promptly upon
                                                              reasonable demand
                                                              by Party 8; and (iii)
                                                              promptly upon any
                                                              Form W-9 (or any
                                                              successor thereto)
                                                              previously
                                                              provided by Party
                                                              A becoming
                                                              obsolete, incorrect



     USActive 8846662. 6
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                         Desc: Main
                          Document Page 51 of 78




        a
       e uire
       ,                                                       ate by       e to
       o e'vr              orm/Docllmemtl6       Scale           ,   de.   ... ,

      Party   B        Certified resolutions of Party B's   At execution of this       Yes
                       board of directors or other          Agreement and, in
                       governing body authorizing this      the case of
                       Agreement and the Transactions       amendments,
                       contemplated hereby and              promptly following
                       authorizing a specified person or    the time each such
                       persons to execute and deliver (as   amendment is made
                       appropriate) on its behalf this
                       Agreement, the exhibits,
                       supplements, and attachments
                       hereto, the documents
                       incorporated by reference herein,
                       and the Confirmations hereunder.

      Party   B        Reliance letter on the approving     At execution     of this   No
                       opinion of bond counsel delivered    Agreement
                       in connection with the issuance of
                       the Bonds

      Party   B        Covered Document                     At execution     of this   Yes
                                                            A cement

      Party   B        Evidence of perfection of the        At execution     of this   Yes
                       security securing the Bonds and      Agreement
                       Pari Obli ations


     Part 4. Miscellaneous

     (a)      Addresses for Notices. For the purpose     of Section 12(a):

              (i)      Address for notices or communications    to Party A:

                       Address:       85 Broad Street
                                      New York, New York 10004

                       Attention:     Swap Administration

                       Telephone No. : 212-902-1000

                       Facsimile No. : 212-902-5692

              (ii)     Address for notices or communications    to Party   B:


     USActive 8846662. 6
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                       Desc: Main
                          Document Page 52 of 78




              (ii}       deleting the final paragraph thereof.

     (g)     Netting of Payments.        Subparagraph(ii} of Section2(c} will not apply to
             Transactions.   Notwithstanding   anything to the contrary in Section 2(e), unless
             otherwise expressly agreed by the parties, the netting provided for in Section 2(c)
             will not apply separately to any pairings of branches or Offices through which the
             parties make and receive payments or deliveries.

     Part 5. Other Provisions

     (a)     Accuracy of Specified information. Section 3(d) is hereby amended by adding
             immediately after the word "respect" and before the period, the phrase "or, in the
             ease of audited or unaudited financial statements, a fair presentation of the
              financial condition    of the   relevant person.
                                                                 "
             Scope of Agreement; Interpretation. Any transaction outstanding between the
             parties at the date this Agreement comes into force or entered into by the parties
             at or after the date this Agreeinent comes into force that is an FX Transaction or a
             Currency Option Transaction as defined in the 1998 FX and Currency Option
             Definitions (the "FX Definitions" ), as published by the International Swaps and
             Derivatives     Association,   Inc. ("ISDA"), the Emerging Markets Traders
             Association, and the Foreign Exchange Committee, unless otherwise specified in
             the relevant confirmation, will constitute a "Transaction" for the purposes of this
             Agreement and the Confirmation          relating thereto and will be deemed to
             incorporate the FX Definitions.

             Reference is made to the 2000 ISDA Definitions (the "2000 Definitions"}, as
             published by the International Swaps and Derivatives Association, Inc. , which
             definitions are hereby incorporated by reference.      Any terms used and not
             otherwise defined herein which are contained in the 2000 Definitions shall have
             the respective meanings set forth therein (without regard to any amendments
             thereto subsequent to the date hereof}. Any reference in the 2000 Definitions to a
             Swap Transaction shall be deemed to include a Transaction hereunder.

             In the event of any inconsistency between the provisions of this Agreement       and
             the 2000 Definitions, the provisions of this Agreement shall prevail.

              If there is any inconsistency between the provisions of this Schedule and        the
             printed form of the Agreement of which it is part, the provisions set forth in   this
             Schedule will prevail, and in the event of any inconsistency between              the
             provisions of a Confirmation, the printed form of the Agreement and              this
             Schedule, the provisions set forth in such Confirmation will prevail.

     (c}     Telephone recording.        Each party consents to the recording, with or without
             the use of a warning tone, of the telephone conversations of the trading, marketing
             and other relevant personnel of the parties and their Affiliates in connection with
             this Agreement or any potential Transaction.




     USActNe 8846662. 6
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                               Desc: Main
                          Document Page 53 of 78




                 Transaction. No communication (written or oral) received from the other party
                 shall be deemed to be an assurance or guarantee as to the expected results of that
                 Transaction.

                 (j)     Assessment and Understanding.      It is capable of assessing the merits of
                 and  understanding    (on its own behalf or through independent professional
                 advice), and understands and accepts, the terms, conditions and risks of that
                 Transaction.    It is also capable of assuming, and assumes, the risks of that
                 Transaction.

                 (k)     Status Of Parties. The other party is not acting as a fiduciary for or an
                 adviser to it in respect of that Transaction.

                 (I)     Termination Payments. Each party acknowledges that, pursuant to the
                 terms of this Agreement (including, without limitation, Section 6(e) hereof), it
                 may owe a payment to the other party upon the designation of an Early
                 Termination Date hereunder, even in the event such Early Termination Date is the
                 result of an Event of Default with respect to such other party.
                                                                                  "
      (g)        Additional Representations of Party B. Party B hereby further represents to
                 Party A (which representations will be deemed to be repeated by Party B on each
                 date on which a Transaction is entered into and at all times until the termination
                 of this Agreement) that:

                 (i)      Non-Speculation.    This Agreement has been, and each Transaction has
                          been and will be entered into not for purpose of speculation but solely in
                          connection with the financing activities of Party B, including without
                          limitation converting interest on all or a portion of certain of Party B's
                          debt from a fixed rate to a floating rate, or from a floating rate to a fixed
                          rate, or from one floating rate to a different floating rate, reducing the cost
                          of borrowing on its outstanding debt by optimizing the relative amounts of
                          fixed and floating rate obligations or the risk of variations in its debt
                          service costs, and by increasing the predictability of cash flow from
                          earnings on invested funds and thereby improving Party B's ability to
                          manage its funds and revenues.

                 (ii)     No Immunity.        It is not entitled to claim immunity, and to the fullest
                          extent permitted by applicable law irrevocably waives, on the grounds of
                          sovereignty or other similar grounds with respect to itself or its revenues
                          or assets (irrespective of their use or intended use) immunity from (i) suit,
                          (ii) jurisdiction of any court, (iii) relief by way of injunction, order for
                          specific performance or for recovery of property, (iv) attachment of its
                          assets (whether before or after judgment) or (v) execution or enforcement
                          of any judgment to which it or its revenues or assets might otherwise be
                          made subject in any suit, action or proceedings relating to this Agreement
                          in the courts of any jurisdiction, and no such immunity (whether or not
                          claimed) may be attributed to such party or its revenues or assets.



     U SActive   8846662. 6
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                   Desc: Main
                          Document Page 54 of 78




                              Notwithstanding   Section 7 of the Agreement     but subject to Part 6   (f} of
                              this Schedule:

                              Party A may effect a transfer without the consent of Party B so long as the
                              transfer is to an Affiliate of Party A, provided that if such transfer is to an
                              entity other than Goldman Group, or any successor thereto, Party B is
                              furnished with a guaranty of Goldman Group, or any successor thereto, of
                              such transferor's obligations; and

                              Party B may effect a transfer without the consent of Party A so long as: (i)
                              the transferee and Party A shall have executed a master agreement
                              (including any Credit Support Documents} in form and substance
                              reasonably satisfactory to Party A or, in the event such a master agreement
                              has not been executed with a transferee that otherwise satisfies the terms
                              and conditions set forth below for a transferee, Party A shall promptly
                              negotiate, execute and deliver such a master agreement and Party B shall
                              reimburse Party A for all reasonable costs and expenses (including
                              reasonable attorneys' fees) incurred in connection with such negotiation,
                              execution and delivery; (ii} the creditworthiness        of the transferee is
                              reasonably acceptable to Party A; (iii) the transfer will not result in the
                              violation of any law, regulation, rule, judgment, order or other legal
                              limitation or restriction applicable to Party A; (iv} at the time of such
                              transfer, no Early Termination Date shall have been declared by Party A
                              and no Event of Default, Potential Event of Default or Termination Event
                              shall have occurred and be continuing under this Agreement with respect
                              to Party B; (v} the transfer will not result in any adverse tax consequences
                              to Party A; (vi) such transfer will not result in a violation of Party A' s
                              counterparty   eligibility or credit practices or policies or exposure
                              limitations; and (vii) at the time of such transfer, no event which wouId
                              constitute a Termination Event, Event of Default or Potential Event of
                              Default with respect to the transferee if the transferee were a party to this
                              Agreement shall have occurred.

                              ln addition, Party B may effect any such transfer with the consent of Party
                              A, unless such consent is not required pursuant to the previous paragraph,
                              as 1ong as Party B establishes to the reasonable satisfaction of Party A that
                              no payment will be required to be made by Party B as a result of such
                              transfer or, if any such payment is required, that Party B has the funds
                              legally available in order to make whatever payment would be required in
                              a timely and complete manner.

                 The determination   as to the fulfillment or lack thereof of the conditions to any
                 such transfer by either party shall be at the determining party's sole discretion
                 (Party B in the case of the conditions to such transfer in the third preceding
                 paragraph and Party A in the case of the conditions to such transfer in the second
                 preceding paragraph), and neither shall have an obligation to provide any details



                                                            13
     U SActive   8846662. 6
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                              Desc: Main
                          Document Page 55 of 78



                        modified for the purposes of this Agreement with the prior written consent
                        of Party A (the "Incorporated Provisions" ), with the effect, among other
                        things„and without limiting the generality of the foregoing, that Party A
                        will have the benefit of each of the Incorporated Provisions (including
                        without limitation, covenants, right to consent to certain actions subject to
                        consent under the Covered Document and delivery of financial statements
                        and other notices and information).       In the event the Covered Document
                        ceases to be in effect for any reason, including, without limitation,
                        defeasance of the Bonds, prior to the termination of this Agreement, the
                        Incorporated Provisions (other than those provisions requiring payments in
                        respect of bonds, notes, warrants or other similar instruments issued in
                        connection with the Covered Document) will remain in full force and
                        effect for purposes of this Agreement as though set forth herein until such
                        date on which all of the obligations of Party B under this Agreement and
                        any obligations of Party B or any Credit Support Provider of Party B
                        under a Credit Support Document have been fully satisfied.                  The
                        Incorporated   Provisions  are hereby   incorporated   by reference in and made
                        a part of this Agreement to the same extent as if such provisions were set
                        forth herein. For purposes of this Agreement, the Incorporated Provisions
                        shall be construed as though (i) all references therein to any party making
                        loans, extensions of credit or financial accommodations thereunder or
                        commitments therefor (the "Financings") were to Party A hereto and
                        (ii) to the extent that such Incorporated Provisions are conditioned on or
                        related to the existence of such Financings or Party B having any
                        obligations in connection therewith, all references to such Financings or
                        obligations were to the obligations of Party 8 under this Agreement. Any
                        amendment,      supplement,    modification     or waiver of any of the
                        Incorporated Provisions    without  the  prior written  consent of Party A shall
                        have no force and effect with respect to this Agreement. Any amendment,
                        supplement or modification for which such consent is obtained shall be
                        part of the Incorporated Provisions for purposes of this Agreement.

                        (g)    Notice of Incipient Illegality. If an Incipient Illegality occurs,
                        Party B will, promptly upon becoming aware of it, notify the Party A,
                        specifying the nature of that Incipient Illegality and will also give such
                        other information about that Incipient Illegality as the other Party A may
                        reasonably require.

                        (h)      Source of Payments.    Party B agrees that regularly scheduled
                        payments hereunder (the "Regularly Scheduled Payments" ) are, and until
                        the termination of this Agreement pursuant to the terms hereof shall
                        remain, Parity Obligations payable and secured by a lien on the Pledged
                        Property, including but not limited to, all amounts in the Debt Service
                        Reserve Account, on parity with Senior Bonds and other Parity
                        Obligations.   Party B agrees that all payments other than Regularly
                        Scheduled Payments (the "Other Swap Payments" ) are, and until the
                        termination of this Agreement pursuant to the terms hereof shall remain,

                                                       15
      USActive 8846662. 6
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34   Desc: Main
                          Document Page 56 of 78




     (I)      WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY
              %AIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
              PROCEEDING




     USActive B846662.6
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34    Desc: Main
                          Document Page 57 of 78




                                      Exhibit C

                  Credit Support Annex Dated as of September 14, 2014




                                          1
 105788694v3
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34 Desc: Main
                          Document Page 58 of 78
 EXECUTION VERSION                                                   ANNEX!



                                  CREDIT SUPPORT ANNEX

                                      to the Schedule to the

                                        Master Agreement


                                 dated as of September 24, 2014

                                            between

 GOLDMAN SACHS                               and                  PUERTO RICO SALES
 BANK USA                                                         TAX FINANCING
                                                                  CORPORATION


       ("Party A")                                                        ("Party B")

 Paragraph 13.         Elections and Variables

 (a)    Security Interest for "Obligations". The term "Obligations" as used in this Annex
 includes the following additional obligations:

                With respect to Party A:     Not Applicable.

                With respect to Party B:     Not Applicable.

 (b)      Credit Support Obligations.

          (i)   Delivery Amount, Return Amount, Credit Support Amount, Exposure and
                Demands.

                 (A)   "Delivery Amount" has the meaning specified in Paragraph 3(a);
                       provided, however, that with respect to Party B the Delivery Amount shall
                       not exceed USD 12,000,000 in respect of the Valuation Date occurring on
                       September 23, 2014 and shall not exceed USD 15,000,000 in respect of
                       any Valuation Date thereafter.

                 (B)   "Return Amount" has the meaning specified in Paragraph 3(b).

                 (C)   "Credit Support Amount" means, for any Valuation Date (i) the Secured
                       Party's Exposure for that Valuation Date plus (ii) the aggregate of all
                       Independent Amounts applicable to the Pledgor, if any, minus (iii) the
                       Pledgor's Threshold; provided, however, that (x) in the case where the
                       sum of the Independent Amounts applicable to the Pledgor exceeds zero,
                       the Credit Support Amount will not be less than the sum of all
                       Independent Amounts applicable to the Pledgor and (y) in all other cases,
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                   Desc: Main
                          Document Page 59 of 78



                      the Credit Support Amount will be deemed to be zero whenever the
                      calculation of Credit Support Amount yields an amount less than zero.

               (0)    "Exposure" has the meaning specified in Paragraph 12; provided,
                      however, at any time Exposure is an amount that would be payable to
                      Party A as the Secured Party, Exposure shall not exceed the Party B
                      Exposure Cap. For the purposes hereof, the "Party B Exposure Cap"
                      means an amount equal to the product of (i) the quotient of (a) the
                      Notional Amount (as such term is defined in the Confirmation of the
                      Transaction under this Agreement), divided by (b) USO 136,000,000,
                      multiplied by (ii) USO 60,000,000 minus the applicable Independent
                      Amount of Patty B determined in accordance with Paragraph 13(b)(iv)(A)
                      below.



       (ii)    Eligible Collateral. The following items will qualify as "Eligible Collateral" for
               the party specified:

                                                                                      Valuation
                                                               Party A    Party B     Percentage

               (A)     Cash                                      Yes         Yes         100%



       (iii)   Other Eligible Support. The following items will qualify as "Other Eligible
               Support" for the party specified: None.

       (iv)    Thresholds.

               (A)    "Independent Amount" means with respect to Party A:           None, unless
                      otherwise specified in a Confirmation.

                      "Independent Amount" means with respect to Party B:

                      (A) at any time Exposure is an amount that would be payable to Party A
                      as the Secured Pa1ty, an amount equal to the product of (i) the quotient of
                      (a) the Notional Amount (as such term is defined in the Confirmation of
                      the Transaction under this Agreement), divided by (b) USO 136,000,000,
                      multiplied by (ii) USO 10,000,000; and

                      (B) at any time Exposure is an amount that would be payable to Paity B as
                      the Secured Pa1ty ("Party B Exposure Amount"), an amount equal to
                      the product of (i) the quotient of (a) the Notional Amount (as such term is
                      defined in the Confirmation of the Transaction under this Agreement),
                      divided by (b) USO 136,000,000, multiplied by (ii) USO 10,000,000,
                      minus (iii) the Party B Exposure Amount (rounded down to the nearest
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                  Desc: Main
                          Document Page 60 of 78



                     integral multiple of USD 100,000, such amount deemed to be zero
                     whenever such calculation yields an amount less than zero);

                     provided, however, notwithstanding (A) and (B) above, if Patty A's long
                     term unsecured, unenhanced, unsubordinated debt rating is withdrawn,
                     suspended or reduced below (I) "BBB" in the case of S&P or (II) "Baa2"
                     in the case of Moody's, the Independent Amount with respect to Party B
                     shall be zero.

             (B)     "Threshold" means with respect to Patty A and Party B: zero.

             (C)     "Minimum Transfer Amount" means with respect to Patty A and Party
                     B, USD $1; provided, however, that if an Event of Default or a Specified
                     Condition has occurred and is continuing with respect to a party, the
                     Minimum Transfer Amount with respect to such party shall be zero.

             (D)     Rounding. The Delivery Amount and the Return Amount will be rounded
                     up and down, respectively, to the nearest integral multiple of USD
                     100,000.

 (c)   Valuation and Timing.

             (i)     "Valuation Agent" means Party A unless (i) an Event of Default has
                     occurred and is continuing with respect to Party A, and (ii) an Event of
                     Default is not continuing with respect to Patty B, in which case Party B
                     shall appoint a leading dealer in the relevant market that is reasonably
                     acceptable to Patty A to act as substitute Valuation Agent for so long as
                     such Event of Default is continuing with respect to Party A and an Event
                     of Default is not continuing with respect to Patty B. In the case of clause
                     (ii), Party B shall notify Party A of the proposed appointed Valuation
                     Agent and Patty A will notify Party B within three Local Business Days
                     whether such appointment is reasonably acceptable to Party A; provided
                     that if Patty A fails to provide such notice to Patty B, such proposed
                     appointment will be deemed to be reasonably acceptable to Patty A.
                                                                                               th
             (ii)    "Valuation Date" means September 23, 2014 and thereafter, January 15
                     of each year commencing on January 15, 2015.

             (iii)   "Valuation Time" means the close of business in New York on the Local
                     Business Day immediately preceding the Valuation Date or date of
                     calculation as applicable; provided, however, that the calculations of
                     Value and Exposure will, as far as practicable, be made as of
                     approximately the same time on the same date.

             (iv)    "Notification Time" means no later than 1:00 p.m., New York time, on a
                     Local Business Day; provided, however, that the Valuation Agent will
                     only be obligated to give notice of its calculations to a patty upon request
                     by such party.
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                    Desc: Main
                          Document Page 61 of 78



                (v)    "Transfer Timing" has the meaning specified in Paragraph 4(b); provided
                       however that (A) solely with respect to the Valuation Dates occurring on
                       January 15, 2015, January 15, 2016, January 15, 2017 and January 15,
                       2018, the relevant Transfer by Party B to Party A shall occur on the earlier
                       of (i) the close of business on March 15 of the relevant year, and (ii) the
                       close of business on the first Local Business Day following the date on
                       which an amount equal to or greater than the Delivery Amount is on
                       deposit in the Goldman Swap Account and (B) with respect to all
                       Valuation Dates thereafter, the relevant Transfer shall occur on the earlier
                       of (i) the close of business on June 1st of the relevant year, and (ii) the
                       close of business on the first Local Business Day following the date on
                       which an amount equal to or greater than the Delivery Amount is on
                       deposit in the Goldman Swap Account. For the avoidance of doubt and
                       notwithstanding the foregoing, anything in the Agreement, or otherwise to
                       the contrary, Patty A and Pa1ty B hereby agree that, at any time the
                       Goldman Swap Account is the Goldman CSA Account, Party B shall
                       transfer, or cause to be transfened, all Surplus Revenues (or other
                       available monies) to Party A as soon as such Surplus Revenues (or other
                       available monies) become available until the Goldman Swap Account
                       Funding Amount has been satisfied.

 (d)     Conditions Precedent and Secured Party's Rights and Remedies. For the purposes of
 Paragraphs 8(a)(2) and 8(b), each Termination Event for which all Transactions are Affected
 Transactions will constitute a Specified Condition. For all othe1' purposes of this Annex, the
 following Termination Event(s) will be a "Specified Condition" for the patty specified (that
 party being the Affected Pa1ty if the Termination Event occurs with respect to that party): With
 respect to Party A and Paity B, Not Applicable.

 Paragraph 4(a) is hereby amended by adding the following clause "(iii)" at the end thereof:

        "(iii) Solely with respect to the obligations of Pa1ty A, as Pledgor, to make any Transfers
        to Patty B, as Secured Party: Party A, Party B and a custodian have entered into a tri-
        party account control agreement (the "Account Control Agreement"), whereby the
        custodian entering into the Account Control Agreement is reasonably acceptable to Party
        A, and the Account Control Agreement (i) is reasonably acceptable in form and substance
        to Patty A, and (ii) provides that the assets contained in the account (the "Tri-Party
        Account")shall not be transferred unless (A) such transfer is directed by joint instruction
        of both Party A and Party B, or (B) Patty B has delivered a notice of exclusive control
        certifying that an Event of Default with respect to Patty A as the Defaulting Party has
        occurred and is continuing, in which case Party B shall have exclusive control over
        withdrawals from the Tri-Patty Account. Any obligation of Party A to Transfer any
        Eligible Credit Support hereunder shall be satisfied by Transferring such Eligible Credit
        Suppo1t to the Tri-Party Account and upon any such Transfer the Eligible Credit Support
        will constitute Posted Credit Support."
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                   Desc: Main
                          Document Page 62 of 78



 (e)   Substitution.

       (i)     "Substitution Date" has the meaning specified in Paragraph 4(d)(ii).

       (ii)    Consent. The Pledgor is not required to obtain the Secured Party's consent for
               any substitutions pursuant to Paragraph 4(d).

 (f)   Dispute Resolution.

       (i)     "Resolution Time" means 1:00 p.m., New York time, on the Local Business Day
               following the date on which the notice is given that gives rise to a dispute under
               Paragraph 5.

       (ii)    "Value". For the purpose of Paragraph 5(i)(C) and 5(ii), the Value of Posted
               Credit Support will be calculated as follows:

                       The Value of Cash will be the face amount thereof, multiplied by the
                       applicable Valuation Percentage.

       (iii)   "Alternative". The provisions of Paragraph 5 will apply.

 (g)   Holding and Using Posted Collateral.

       (i)     Eligibility to Hold Posted Collateral. Patty A will be entitled to hold Posted
               Collateral pursuant to Paragraph 6(b), provided that the following conditions
               applicable to it are satisfied:

               (A)     Party A is not a Defaulting Pa1ty.

               (B)     Posted Collateral is held only in the United States.

       Party B will be entitled to hold Posted Collateral pursuant to Paragraph 6(b) solely
       through a Custodian in accordance with the Account Control Agreement. All Posted
       Collateral Transferred by Patty A hereunder shall be maintained pursuant to the terms of
       the Account Control Agreement (as defined in Paragraph 4(a)(iii)). Each party hereby
       agrees to negotiate in good faith and commercially reasonable manner any amendments
       to this Annex that are necessary in connection with the execution and delivery of the
       Account Control Agreement.

       (ii)    Use of Posted Collateral. The provisions of Paragraph 6(c) will apply to Patty A
               and will not apply Pa1ty B.

 (h)   Distributions and Interest Amount.

       (i)     Interest Rate. The "Interest Rate" will be the Federal Funds (Effective) rate
               published in N.Y. Federal Reserve Statistical Release H.15(519) for that day, or
               such other recognized source used for the purpose of displaying such rate. If the
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                    Desc: Main
                          Document Page 63 of 78


               Interest Rate for the relevant day is a negative number, such Interest Rate will be
               deemed to be zero.

       (ii)    Transfer of Interest Amount. The Transfer of the Interest Amount will be made
               on or prior to the fifth Local Business Day of each calendar month and on any
               Local Business Day when cash collateral is transferred to the Pledgor.

       (iii)   Alternative to Interest Amount. Not Applicable.

       (iv)    Interest Period. The definition of "Interest Period" in Paragraph 12 shall be
               deleted and replaced by the following:-

               "' Interest Period' means the period from (and including) the first Local Business
               Day of a calendar month to (and excluding) the first Local Business Day of the
               following calendar month."

 (i)   Additional Representations. Party B represents to Party A (which representation will
       be deemed to be repeated as of each date on which it, as the Pledgor, Transfers Eligible
       Collateral) that the Transfer of Eligible Collateral is in compliance with the Covered
       Document.


 U)    Other Eligible Support and Other Posted Support.

               (i)    "Value" with respect to Other Eligible Support and Other Posted Supp011
                      means: Not Applicable.

               (ii)   "Transfer" with respect to Other Eligible Support and Other Posted
                      Support means: Not Applicable.

 (k)   Demands and Notices.

       All demands, specifications and notices under this Annex will be made pursuant to the
       Notices Section of this Agreement, unless otherwise specified here:

       With respect to Party A:            200 West Street
                                           New York, New York 10282-2 198
                                           Tel.: (212) 902-1444
                                           Fax: (212) 346-4237
                                           Attn: Swap Operations
                                           E-mail: ficc-swaps-collateral@gs.com

       With respect to Party B:
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                    Desc: Main
                          Document Page 64 of 78


 (1)   Addresses for Transfers.

               Party A:       To be specified by Party A in writing.

               Party B:       To be specified by Party B in writing.

 (m)   Other Provisions:

       (i)     No offset. On any Valuation Date, if either (i) each party is required to make a
               Transfer under Paragraph 3(a) or (ii) each pmty is required to make a Transfer
               under Paragraph 3(b), then the amounts of those obligations will not offset each
               other.

       (ii)    Local Business Day. For the purposes of this Annex, "Local Business Day"
               means a day on which commercial banks are open for business (including
               dealings in foreign exchange and foreign currency deposits) in New York and
               Pue1to Rico .

       (iii)   Satisfying Certain Termination Payments with Excess Posted Collateral. The
               parties hereby agree that in the event that the Transaction under this Agreement is
               being terminated in whole, or in pmt, by mutual agreement of Party A and Party B
               or by exercise by Pmty B of its optional termination right in respect of such
               Transaction or by Party A exercising its rights hereunder, Party B may use Posted
               Collateral Transferred by it to Patty A as Secured Pmty hereunder, if any, to
               satisfy some, or all, of its obligations arising from such termination. If any such
               Posted Collateral is used to satisfy Party B 's obligations arising from any such
               termination, such Posted Collateral will no longer constitute Posted Collateral
               hereunder and Patty A and Party B will have no fmther rights or obligations
               hereunder in respect of such Posted Collateral.

       (iv)    Posted Collateral and Posted Credit Support. For the avoidance of doubt, all
               Eligible Collateral Transferred hereunder (including Eligible Collateral
               Transferred to satisfy an obligation in respect of an Independent Amount) will
               constitute Posted Collateral and Posted Credit Support.
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34             Desc: Main
                          Document Page 65 of 78




                  IN WITNESS WHEREOF the parties have executed this Annex as of the date
   specified on the first page hereof.


                                        GOLDMAN SACHS BANK USA



                                        By:
                                              Name:
                                              Title:
                                              Date:


                                        PUERTO RICO SALES TAX FINANCING
                                           CORPORATION



                                        By:
                                              N,efii~
                                              Th.ti:'
                                              Date:




                               [CREDIT SUPPORT ANNEX]
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34               Desc: Main
                          Document Page 66 of 78



                                          Exhibit D

               Amendment to ISDA Master Agreement Dated as of September 14, 2014




                                              1
 105788694v3
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                     Desc: Main
                          Document Page 67 of 78
 EXECUTION VERSION



                                       AMENDMENT
                                          dated as of September 24, 20 I4

                                                       to the

                    ISDA MASTER AGREEMENT
                                              dated as of July 31, 2007

                                                   between
                                       GOLDMAN SACHS BANK USA
                                 (formerly Goldman Sachs Capital Markets, L.P.)

                                                    ("Party A")

                                              and
                         PUERTO RICO SALES TAX FINANCING CORPORATION

                                                    ("Pmty B")


 The parties have previously entered into that certain ISDA Master Agreement dated as of July 31, 2007, which
 Agreement includes the Schedule and any annexes attached thereto (as amended from time to time) and all
 Confirmations exchanged between the parties confirming the Transactions (or Swap Transactions) thereunder (the
 "Agreement"). The parties have agreed to amend the Agreement in accordance with the terms of this Amendment
 (the "Amendment").

 NOW THEREFORE, in consideration of the mutual agreements contained herein, the parties agree as follows:

 1. Ame11dme11t of the Agreement. Upon execution of this Amendment by both parties, the Agreement shall be and
 hereby is amended as follows:

  (a)     Additional Termination Event. Pait l(i) of the Schedule to the Agreement is hereby deleted in its entirety.

  (b)     Additional Events ofDefault. A new Pmt 1(i) shall be added to the Schedule to the Agreement as follows:

                  "(i)      It shall be an Event of Default with respect to Party B as the Defaulting Party if a
                  "Bankruptcy Eligibility Event" occurs. "Bankrnptcy Eligibility Event" means that the
                  Legislative Assembly of Puerto Rico enacts any act of law that permits Pmty B to adjust its debts
                  or to commence proceedings to otherwise challenge claims of Patty B's creditors pursuant to any
                  federal, state, or Puerto Rico statute (irrespective of whether such law requires any additional
                  approvals or consents as a condition to Party B commencing any such proceeding), including,
                  without limitation, authorizing Party B to file a petition for relief under title 11 of the United
                  States Code (the "Bankruptcy Code") or permitting Party B to seek relief under the Pue1to Rico
                  Public Corporation Debt Enforcement and Recovery Act, No. 71-20 I 4 (the "Recovery Act")."

  (c)     Optional Early Termination. A new Part l(j) shall be added to the Schedule to the Agreement as follows:

                  "(j)      Solely in connection with the Transaction between Pmiy A and Pmty B bearing reference
                  number LTAA 1707524333.0 I 00647654301 (the "OET Transaction"), Party B shall have the
                  right to early terminate, cancel and cash settle the OET Transaction, in whole or in pait, effective
                  on any Business Day on or after September 24, 2014 (the "Optional Termination Date"). This
                  right may be exercised by written, telex or facsimile notice delivered to Party A no later than one



 USActive 30091501.35
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                    Desc: Main
                          Document Page 68 of 78



               (I) Business Day prior to the Optional Termination Date (the "Notification Date"), which notice
               shall only be effective upon actual receipt by Party A. Following any such early termination and
               cancellation and payment of the Cash Settlement Amount (calculated as described below), the
               parties shall be relieved of all further payment obligations hereunder except for (i) payment of all
               accrned but yet unpaid amounts calculated to but excluding the Optional Termination Date (unless
               otherwise included in the Cash Settlement Amount as calculated below) and (ii) payment of
               amounts under the remaining portion of the OET Transaction in the case of partial cancellation. If
               the OET Transaction is cancelled in pati, all payment calculations following the Optional
               Tennination Date will be based on the remaining po11ion of the OET Transaction after giving
               effect to such partial cancellation, as set forth in a partial termination Confirmation to be provided
               by Party A.

               Notwithstanding anything to the contrary contained herein, Pat1y B may not exercise its right to
               early terminate the OET Transaction, if following such termination, a Cash Settlement Amount
               would be payable by Party B to Pa11y A unless Pat1y B provides evidence reasonably satisfactory
               to Party A that: (i) such Cash Settlement Amount will be made by Pat1y B on or before the second
               Business Day immediately following the Optional Tennination Date, and (ii) such Cash
               Settlement Amount will not cause Pat1y B to be in violation of, or in default of, any material
               obligation under any material agreement of Pm1y B, including the Covered Document.

               Upon the occunence of an Optional Termination Date, the U.S. Dollar value for the terminated
               portion of the OET Transaction (the "Cash Settlement Amount") will be determined as of a time
               of day that is mutually acceptable to Pat1y A and Pat1y B (the "Cash Settlement Valuation Time").
               Notwithstanding anything herein to the contra1y, Pat1y A and Pat1y B hereby agree that for the
               purpose of determining a Cash Settlement Amount hereunder, the Calculation Agent will use mid-
               market values without regard to any bid-ask spread (including credit, funding, hedging or capital
               charges or revenue considerations), the creditworthiness of Pat1y A or Party B, any existing Credit
               Suppott Document or any other collateral arrangements between Pat1y A and Pat1y B. The
               Calculation Agent will provide facsimile, e-mail, or phone notice of the Cash Settlement Amount
               to Pat1y B and Pat1y B will provide a response by facsimile, e-mail, or phone as to whether Pat1y
               B wishes to terminate the transaction.

               If the pat1ies are unable to agree on the Cash Settlement Amount, the Calculation Agent will
               request the Reference Market-makers to provide a mid-market quotation using the methodology
               described above. Ifat least three quotations are provided, the Cash Settlement Amount will be the
               arithmetic mean of the quotations, eliminating the highest quotation (or, in the event of equality,
               one of the highest) and the lowest quotation (or, in the event of equality, one of the lowest). If
               fewer than three quotations are provided, the Cash Settlement Amount will be determined by the
               Calculation Agent in good faith and using commercially reasonable procedures."

               Notwithstanding the foregoing described process, no termination will occur under this Pat1 I U)
               unless Party B affirmatively communicates to the Calculation Agent by facsimile, e-mail, or phone
               after being provided the calculated Cash Settlement Amount from the Calculation Agent, that
               Party B wishes to have the tennination take effect."

  (d)   Payments 011 Early Ter111i11atio11. Part I (h) of the Agreement is hereby amended by adding the following
        language at the end thereof:

               "Notwithstanding anything herein to the contrmy, Party A and Party B hereby agree that for the
               purpose of determining a Settlement Amount hereunder, the party designating the relevant Early
               Termination Date (the "Determining Party") will (i) if obtaining quotations from one or more third
               parties, ask each third party not to take into account the creditwo11hiness of the Determining Party,
               any existing Credit Suppott Document or any other collateral arrangements between Party A and
               Party B and to provide mid-market quotations without regard to any bid-ask spread (including
               credit, funding, hedging or capital charges or revenue considerations), and (ii) in any other case,
               use mid-market values without regard to any bid-ask spread (including credit, funding, hedging or



                                                        2
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                Desc: Main
                          Document Page 69 of 78



               capital charges or revenue considerations), the creditworthiness of the Determining Party, any
               existing Credit Support Document or any other collateral arrangements between Party A and Party
               B."

  (e)   Goldman Swap Account. A new Part l(k) shall be added to the Schedule to the Agreement as follows:

        "(k)     Goldman Swap Account. Party B hereby agrees to transfer or cause to be transfe1Ted Surplus
        Revenues (as defined herein) to the extent such Surplus Revenues are available in an amount equal to the
        Goldman Swap Account Funding Amount to the Goldman Swap Account until this Agreement has been
        terminated in accordance with its terms and all obligations of Party B under this Agreement have been
        satisfied in full.

               "Goldman Swap Accounf' means (i) at any time prior to the earlier of (A) the date on which the
               parties have entered into the Goldman Swap Account Control Agreement, and (B) the date on
               which Party B incurs Additional Obligations (in accordance with the terms of Section 4(h) of the
               Agreement, as amended by Part 5U)(ii) of this Schedule), the Goldman CSA Account, (ii) at any
               time (A) after the date on which the parties have entered into the Goldman Swap Account Control
               Agreement, and (B) prior to the date on which Party B incurs Additional Obligations (in
               accordance with the terms of Section 4(h) of the Agreement, as amended by Paii 5U)(ii) of this
               Schedule), the Goldman ACA Account, and (iii) at any time (A) after the date on which Party B
               incurs Additional Obligations (in accordance with the terms of Section 4(h) of the Agreement, as
               amended by Part 5U)(ii) of this Schedule), the Goldman Resolution Account.

               "Goldman ACA Account" means the account opened in connection with, and subject to, the
               Goldman Swap Account Control Agreement.

               "Goldman CSA Account" means an account identified by Party A to Pa1iy B as the account to
               which Party B shall transfer collateral under the Credit Support Annex to the Agreement. Any
               Surplus Revenues transferred to such account will be deemed Transferred (as such term is defined
               in the Credit Suppmi Annex to the Agreement) to Party A by Party B under the Credit Support
               Annex to the Agreement and constitute Posted Collateral (as such term is defined in the Credit
               Suppmi Annex to the Agreement) thereunder.

               Goldman Resolution Account" means a trust account that is held by a trustee for the benefit of
               Party A that satisfies the Pari Passu Requirement and from which obligations of Party B under this
               Agreement (including payment obligations and obligations in respect of collateral) may be
               satisfied.

               "Goldman Swap Account Funding Amount" means, in respect of any fiscal year, (i) if an Early
               Termination Date has not occurred, (A) on any day in such fiscal year on or prior to Januaiy 15 of
               such fiscal year, the lesser of (x) USD 15,000,000 and (y) the Party B Exposure Cap plus the
               Independent Amount applicable to Party B minus the Value of Posted Collateral held by Party A
               as of such day, subject to Party B's Excess Withdrawal Option, and (B) on any day in such fiscal
               year after Janua1y 15 of such fiscal year, the Delivery Amount of Party Bon the Valuation Date of
               such fiscal year, (ii) if an Early Termination Date has occurred as a result of a Failure to Pay,
               Cross Default or Bankruptcy and an amount is payable by Party B to Paiiy A in respect thereof,
               the amount payable by Party B to Party A, (iii) if an Early Termination Date has occurred other
               than as a result of a Failure to Pay, Cross Default or Bankruptcy and an amount is payable by
               Party B to Patty A in respect thereof, (A) in the fiscal year in which the Early Termination Date
               has occurred, USD 15,000,000 and (B) in any fiscal year other than the fiscal year in which the
               Early Termination Date occmTed, the remaining amount payable by Party B to Party A in
               connection with such Early Termination Date, and (iv) if an Early Termination Date has occurred
               and an amount is payable by Party A to Party B in respect thereof, zero. For the avoidance of
               doubt, the Goldman Swap Account Funding Amount shall be determined without regard to the
               Delivery Amount of Party B in respect of the Valuation Date occurring on September 23, 2014.




                                                      3
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                     Desc: Main
                          Document Page 70 of 78



               "Excess Withdrawal Optio11" means, in respect of any fiscal year and subject to the terms of the
               Goldman Swap Account Control Agreement or Goldman Resolution Account, Pa11Y B's option to
               remove any Excess Funding Amount from the Goldman Swap Account on or after January 15th of
               such fiscal year.

               "Excess Fu11di11g Amou11t" means, in respect of any fiscal year and any date, an amount equal to
               the difference between (i) the balance in the Goldman Swap Account, and (ii) the Delivery
               Amount of Party B on the Valuation Date of such fiscal year; provided, however, that the Excess
               Funding Amount will be deemed to be zero whenever the calculation of Excess Funding Amount
               yields a number less than zero."

  (f)   Goldman Swap Account Control Agreement. A new Part 1(I) shall be added to the Schedule to the
        Agreement as follows:

               "(I)     Goldman Swap Account Control Agreement. Party B hereby agrees that it will use
               commercially reasonable effo11s to negotiate and enter into the Goldman Swap Account Control
               Agreement as soon as practicable and in any event no later than January 15, 2015. Upon the
               incurrence of Additional Obligations by Pa1ty B (in accordance with the terms of Section 4(h) of
               the Agreement, as amended by Part 5(j)(ii) of this Schedule), the Goldman Swap Account Control
               Agreement will be terminated and any amounts held therein will be transfe1Ted to the Goldman
               Resolution Account in accordance with the provisions of the Goldman Swap Account Control
               Agreement.

               "Goldman Swap Account Control Agreement" means, the tri-party account control agreement
               among Party A, Party B and The Bank of New York (or other entity reasonably acceptable to
               Pa11Y A) (the "ACA Custodian") that (i) is reasonably acceptable in form and substance to Pa11Y A
               (ii) pursuant to which Party B opens an account with such ACA Custodian, (iii) grants Party A a
               first priority security interest in all of the assets contained in such account, and (iv) provides that
               the assets contained in the account shall not be transfened unless (A) such transfer is directed by
               joint instruction of both Party A and Party B, or (B) Party A has delivered a notice of exclusive
               control certifying that an Event of Default hereunder with respect to Pmfy B as the Defaulting
               Party has occurred and is continuing, in which case Pa11Y A shall have exclusive control over
               withdrawals from the account."

  (g)   Surplus Mo11eys i11 the Revenue Accou11t. A new Pai1 l(m) shall be added to the Schedule to the
        Agreement as follows:

        " (m) Surplus Moneys i11 the Revenue Account.

               (i) Use. Pmfy B hereby agrees that from and after September 24, 2014, it will not, other than in
               accordance with this Agreement, transfer, deposit, release or otherwise use any moneys available
               under Section 505.2 of the Covered Document (such moneys, the "Surplus Revenues "), until it
               has satisfied its obligation to fund the Goldman Swap Account.

               (ii) Irrevocable /11structio11s. On or prior to September 30, 2014, Party B shall give the Trustee
               (as such term is defined in the Covered Document) irrevocable written instructions to, on any date
               on which there are Surplus Revenues, deposit all such Surplus Revenues into the Goldman Swap
               Account until such account contains an amount equal to the Goldman Swap Account Funding
               Amount. Such instructions shall (i) be in in form and substance reasonably acceptable to Party A,
               and (ii) specify that they may not be amended, supplemented or otherwise modified in any way
               without the written consent of both Party A and Party B."


  (h)   Agreement to Deliver Documents. Pait 3(b) of the Schedule to the Agreement is hereby amended by
        adding the following deliverable:




                                                        4
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                       Desc: Main
                          Document Page 71 of 78



 Pmty required to deliver     Form/Document/Ce11ificate           Date by which to be         Covered by Section 3(d)
                                                                  delivered                   Representation
 Pa1ty B (or Pmty B shall     Reports of (i) any Revenue          On the first Business Day   Yes.
 cause to be delivered to     received by the Trustee,            of each Calendar Month
 Party A)                     (ii) any deposits, transfers
                              or distributions of such
                              Revenues by the Trnstee,
                              (iii) account balances for
                              each       Account       and
                              Subaccount            created
                              pursuant to Section 502 of
                              the Covered Document,
                              and (iv) the current funding
                              requirement for each such
                              Account and Subaccount.



  (i)     Source of Payments. Section 4(h) of the Agreement, as added by Part 5(j)(ii) of the Schedule to the
          Agreement, is hereby amended in its entirety as follows:


                  "(h) Pm1y B agrees that regularly scheduled payments hereunder (the "Regularly Scheduled
                  Payments") are, and until the termination of this Agreement pursuant to the terms hereof shall
                  remain, Parity Obligations payable and secured by a lien on the Pledged Property, including but
                  not limited to, all amounts in the Debt Service Reserve Account, on parity with Senior Bonds and
                  other Parity Obligations. Pmty B agrees that all payments other than Regularly Scheduled
                  Payments (the "Other Swap Payments") are, and until the termination of this Agreement pursuant
                  to the terms hereof shall remain, payable and secured by (i) a first priority lien in the Goldman
                  Swap Account and (ii) Pledged Property, including but not limited to, all amounts in the Debt
                  Service Reserve Account, immediately subordinate to Subordinate Bonds. Party B agrees that any
                  Other Swap Payments that are not paid from the amounts in the Goldman Swap Account or
                  Pledged Property will be payable from amounts that Party B is entitled to receive for such purpose
                  pursuant to the first sentence of Article 4(e) of the Authorizing Law. Party B hereby covenants to
                  comply, inter alia, with Section 710 of the Covered Document and the Authorizing Law to ensure
                  payment of all sums thereunder and hereunder. Party B shall take any other actions as may be
                  necessary to fulfill the intent of this Section 4(h).

                  Party B represents Party A that as of the date hereof, it does not have any obligations in respect of
                  borrowed money other than Senior Bonds and First Subordinate Bonds, and has no Credit
                  Facilities, Liquidity Facilities or Qualified Hedges other than this Agreement (as each such term is
                  defined in the Covered Document).

                  Party B hereby covenants to Pm1y A that it will not issue any Bonds (as such term is defined in the
                  Covered Document) (other than Refunding Bonds (as such term is defined in the Covered
                  Document)) or other indebtedness, or enter into any Credit Facilities, Liquidity Facilities or
                  Qualified Hedges (as each such term is defined in the Covered Document) (any such debt or
                  obligation incurred referred to herein as "Additional Obligations"), provided however, Pmty B
                  may incur Additional Obligations, other than obligations that are secured and or payable prior to
                  the Second Subordinate Obligations, if each of the following conditions are satisfied, as
                  applicable:

                                     (i)     (A) if such Additional Obligations constitute Second Subordinate
                            Obligations, the Pari Passu Requirement has been satisfied, or (B) if such Additional
                            Obligations do not constitute Second Subordinate Obligations (such Additional
                            Obligations hereinafter refeJTed to as the "Third Subordinate Obligations"), (I ) Party B



                                                              5
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                       Desc: Main
                          Document Page 72 of 78


                             has agreed to withdraw all Surplus Revenues as they become available from the Revenue
                             Account and deposit such Surplus Revenues into accounts (the "Third S11borrli11ate
                             Obligations Accounts'') that are not pledged to secure the Bonds other than the Third
                             Subordinate Obligations, (2) such Surplus Revenues and Third Subordinate Obligations
                             Accounts are pledged to secure such Third Subordinate Obligations, (3) the Pari Passu
                             Requirement is satisfied and (4) Party B irrevocably agrees that it will not incur any
                             Additional Obligations (other than Refunding Bonds) that would be secured or payable
                             on a more senior basis than the Third Subordinate Obligations; and

                                      (ii)      with respect to any fiscal year in which such Additional Obligations are
                             incurred and any fiscal year thereafter, the Pledged Sales Tax Base Amount for such
                             fiscal year is projected to be equal to or exceed an amount equal to the sum of (A) the
                             debt service requirements for the Bonds and any amounts required to be set aside for the
                             Bonds in accordance with the Covered Document, (B) the debt service requirements for
                             such proposed Additional Obligations and any amounts required to be set aside for such
                             Additional Obligations in accordance with the proposed terms thereof and (C) USD
                             15,000,000.

                     Party B authorizes Patty A to file any Uniform Commercial Code financing statement or similar
                     document describing the foregoing negative covenants with any governmental office or other body
                     that Party A deems appropriate.

                     As used herein, "Pari Passu Requirement" means, with respect to any Additional Obligations,
                     that (i) Other Swap Payments are secured and payable equally and ratably with such Additional
                     Obligations and (ii) the Goldman Swap Account is funded on a pro rata basis with the applicable
                     debt service account securing such Additional Obligations."


  U)       Addresses/or Notices. Pait 4(a)(i) of the Schedule to the Agreement is deleted in its entirety and replaced
           with the following:

          "(a)       Addresses for Notices. For the purpose of Section 12(a) of this Agreement:

                     (i)     Address for notices or communications to Patty A:

                             Address:          200 West Street
                                               New York, New York, 10282-2198
                             Attention:        Swap Administration
                             Telephone:        212-902-1000
                             Fax:              212-902-5692"

 (k)     Credit Support Document. Part 4(c) of the Schedule to the Agreement shall be amended by adding the
 following new clause (iii) at the end thereof: "(iii) If the Goldman Swap Account Control Agreement is entered into
 by Party A and Party B, The Goldman Swap Account Control Agreement shall constitute a Credit Support
 Document with respect to the material obligations of Party B."

 (I)      Credit Support A1111ex. Each of Patty A and Party B agree that Annex I attached hereto shall be added as a
 Credit Support Annex to the Agreement and such Credit Support Annex shall be effective as of the date hereof.

 2. Represe11tatio11s. Each party represents to the other party that all representations contained in the Agreement, as
 amended, are trne and accurate as of the date of this Amendment and that such representations are deemed to be
 given or repeated by each party, as the case may be, on the date of this Amendment.

 3. Miscel/a11eous




                                                            6
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                     Desc: Main
                          Document Page 73 of 78


 (a)      Definitions. Capitalized terms used in this Amendment and not otherwise defined herein shall have the
 meanings specified for such terms in the Agreement. As used in the Agreement (including any Confirmation
 relating thereto), as amended by this Amendment, the terms "ISDA Master Agreement", "Agreement", "this
 Agreement", "herein", "hereinafter", "hereof', "hereto" and other words of similar import, shall mean the
 Agreement as amended hereby, unless the context otherwise specifically requires.

 (b)      Entire Agreement. This Amendment constitutes the entire agreement and understanding of the parties with
 respect to its subject matter and supersedes all oral communication and prior writings (except as otherwise provided
 herein) with respect thereto.

 (c)      Counterparts. This Amendment may be executed and delivered in counterparts (including by facsimile
 transmission) each of which will be deemed an original.

 (d)       Headings. The headings used in this Amendment are for convenience of reference only and are not to
 affect the construction of or to be taken into consideration in interpreting this Amendment.

 (e)     Goveming Law. This Amendment shall be governed by and construed in accordance with the applicable
 laws governing the Agreement.


 (f)      J11risdictio11. The terms of Section 13(b) of the Agreement, as modified in the Schedule to the Agreement,
 shall apply to this Amendment with references in such Section to "this Agreement" being deemed references to
 this Amendment.




                                                          7
 Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                             Desc: Main
                           Document Page 74 of 78




    IN WITNESS WHEREOF, the parties have executed this Amendment on the respective dates specified below with
    effect from the date specified in this Amendment.



GOLDMAN SACHS BANK USA                                   PUERTO RICO SALES TAX FINANCING
                                                         CORPORATION




B y : - - --
   Name:
   Title:
               -   - --    - - -- - - -                  ByN,r f
                                                             Tit e·
                                                                            I ~       0~
   Date:                                                     Date:




                                             [ISDA AMENDMENT]
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34   Desc: Main
                          Document Page 75 of 78


                                    ANNEX I

                                     [CSA]
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34   Desc: Main
                          Document Page 76 of 78


                                    Exhibit 2

                                Scheduling Order
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                         Desc: Main
                          Document Page 77 of 78


                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO

     In re:                                                                    PROMESA
                                                                               Title III
     THE FINANCIAL OVERSIGHT AND
     MANAGEMENT BOARD FOR PUERTO RICO,

               as representative of                                            Case No. 17 BK 3283-LTS
     THE COMMONWEALTH OF PUERTO RICO, et al.                                   (Jointly Administered)
                                                   1
                                        Debtors.

     In re:                                                                    PROMESA
                                                                               Title III
     THE FINANCIAL OVERSIGHT AND MANAGEMENT
     BOARD FOR PUERTO RICO

               as representative of                                            Case No. 17 BK 3284-LTS
                                                                               This Application relates only to
     THE PUERTO RICO SALES TAX FINANCING                                       COFINA, and shall be filed in the lead
     CORPORATION,                                                              Case No. 17 BK 3283-LTS, and
                                                                               COFINA’s Title III case (Case No. 17
                                        Debtor.                                BK 3284-LTS)


                     ORDER SETTING EXPEDITED BRIEFING
            SCHEDULE FOR APPROVAL OF SETTLEMENT BETWEEN THE
        PUERTO RICO SALES TAX FINANCING CORPORATION AND GOLDMAN
         SACHS BANK USA (F/K/A GOLDMAN SACHS CAPITAL MARKETS, L.P.)

              Upon the Urgent Motion of the Puerto Rico Sales Tax Financing Corporation for (I) Order

 Approving Settlement with Goldman Sachs Bank USA (F/K/A Goldman Sachs Capital Markets,



 1
     The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
     digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto Rico
     (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales Tax
     Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of Federal Tax ID:
     8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No. 17 BK 3567-LTS)
     (Last Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the Government of the
     Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last Four Digits of Federal Tax
     ID: 9686); and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17 BK 4780-LTS) (Last
     Four Digits of Federal Tax ID: 3747). (Title III case numbers are listed as Bankruptcy Case numbers due to software
     limitations.)


                                                             2
Case:17-03283-LTS Doc#:5083 Filed:02/08/19 Entered:02/08/19 20:37:34                                      Desc: Main
                          Document Page 78 of 78


 L.P.), and (II) Order Expediting Consideration of the Settlement (the “Urgent Motion”)2 filed by

 the Puerto Rico Sales Tax Financing Corporation (“COFINA”); and the Court having jurisdiction

 to consider the Objection and to grant the relief requested therein pursuant to PROMESA section

 306(a); and venue being proper pursuant to PROMESA section 307(a); and due and proper notice

 of the Urgent Motion having been provided to those parties identified therein, and no other or

 further notice being required;

            IT IS HEREBY ORDERED THAT:

            1.       Any response or objection to the Urgent Motion must be filed and served in

 accordance with the Eighth Amended Notice, Case Management and Administrative Procedures

 [Case No. 17-3283-LTS, ECF No. 4866-1] (the “Case Management Procedures”) so as to be

 received no later than 12:00 p.m. (AST) on February 11, 2019.

            2.       Any reply by COFINA and/or GS Bank must be filed and served in accordance

 with the Case Management Procedures so as to be received no later than 5:00 p.m. (AST) on

 February 11, 2019.

            3.       The Court will take the Urgent Motion on submission, without a hearing, unless the

 Court otherwise determines to schedule a hearing on request of a party.



     Dated:      February               , 2019
                                                        Honorable Laura Taylor Swain
                                                        United States District Judge




 2
     Capitalized terms not otherwise defined herein shall have the meanings given to such terms in the Motion.


                                                            3
